Exhibit 10.1

 

FORESTAR (USA) REAL ESTATE GROUP INC.

 

AND

 

MINERAL RESOURCES PARTNERS, LLC

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------

 

February 17, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

ARTICLE 1 DEFINITIONS

3

 

 

 

Section 1.01

Defined Terms

3

 

 

 

ARTICLE 2 PURCHASE AND SALE OF THE INTERESTS

15

 

 

 

Section 2.01

Interests

15

 

 

 

Section 2.02

Excluded Assets

15

 

 

 

Section 2.03

No Transfer Fees

17

 

 

 

ARTICLE 3 PURCHASE PRICE

17

 

 

 

Section 3.01

Purchase Price

17

 

 

 

Section 3.02

Execution Date Payment

18

 

 

 

Section 3.03

Escrow Deposits of Holdback Amount and CL Realty Payment

18

 

 

 

Section 3.04

Interim Settlement Date Payment

18

 

 

 

Section 3.05

CL Realty Payment; CL Realty Delay Amount

19

 

 

 

ARTICLE 4 PURCHASE PRICE ADJUSTMENTS

20

 

 

 

Section 4.01

Adjustments to the Base Purchase Price

20

 

 

 

Section 4.02

Interim Settlement Statement

21

 

 

 

Section 4.03

Final Settlement Adjustments

22

 

 

 

Section 4.04

Allocation of Revenues and Expenses

23

 

 

 

ARTICLE 5 BUYER’S DUE DILIGENCE

24

 

 

 

Section 5.01

Access

24

 

 

 

ARTICLE 6 TITLE MATTERS

25

 

 

 

Section 6.01

Defect Notices

25

 

 

 

Section 6.02

Seller’s Response to Asserted Defects

25

 

 

 

Section 6.03

Purchase Price Adjustments for Defects; Quitclaim by Buyer

26

 

 

 

Section 6.04

Limitations on Adjustments for Title Defects

27

 

 

 

Section 6.05

Title Benefits

28

 

 

 

Section 6.06

Defect or Benefit Disputes

28

 

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF SELLER

29

 

 

 

Section 7.01

Seller’s Corporate Representations and Warranties

29

 

 

 

ARTICLE 8 REPRESENTATIONS AND WARRANTIES FOR ASSET COMPANIES

30

 

i

--------------------------------------------------------------------------------


 

 

 

 

Section 8.01

Seller’s Representations and Warranties

30

 

 

 

ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF BUYER

34

 

 

 

Section 9.01

Buyer’s Representations and Warranties

34

 

 

 

ARTICLE 10 SCOPE OF REPRESENTATIONS OF SELLER

36

 

 

 

Section 10.01

Information About the Interests and the Mineral Assets

36

 

 

 

Section 10.02

Independent Investigation

37

 

 

 

Section 10.03

“AS IS, WHERE IS”

37

 

 

 

Section 10.04

Waiver of Deceptive Trade Practices Acts

38

 

 

 

Section 10.05

UTPCPL Waiver

38

 

 

 

Section 10.06

Disclaimers as to Physical Condition of the Mineral Assets

38

 

 

 

Section 10.07

General Disclaimers

39

 

 

 

ARTICLE 11 EXECUTION DATE DELIVERIES

40

 

 

 

Section 11.01

Deliveries by Seller

40

 

 

 

Section 11.02

Deliveries by Buyer

41

 

 

 

ARTICLE 12 TAX MATTERS

42

 

 

 

Section 12.01

Tax Matters

42

 

 

 

Section 12.02

Sales or Use Tax Recording Fees and Similar Taxes and Fees

42

 

 

 

Section 12.03

Ad Valorem and Property Taxes

42

 

 

 

ARTICLE 13 COVENANTS OF THE PARTIES

43

 

 

 

Section 13.01

Seller’s Logos; Companies’ Names

43

 

 

 

Section 13.02

Records

43

 

 

 

Section 13.03

Suspended Funds

43

 

 

 

Section 13.04

Notice of Transfer

43

 

 

 

Section 13.05

Knowledge of Breach

43

 

 

 

Section 13.06

Transfer of CL Realty Assets and Other Assets to Forestar Minerals

44

 

 

 

Section 13.07

Transfer of Primary Term Leases to Forestar Oil & Gas

44

 

 

 

Section 13.08

Bonds

44

 

 

 

ARTICLE 14 ASSUMED OBLIGATIONS; INDEMNIFICATION

44

 

 

 

Section 14.01

Buyer’s Assumption of Obligations and Indemnification and Release

44

 

 

 

Section 14.02

Additional Indemnification and Release by Buyer

46

 

 

 

Section 14.03

Indemnification by Seller

48

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Section 14.04

Limitation and Scope on Indemnity Obligations

49

 

 

 

Section 14.05

Survival of Provisions

49

 

 

 

Section 14.06

Notice of Claim

50

 

 

 

Section 14.07

Exclusive Remedy Except for Fraud and Similar Matters

50

 

 

 

Section 14.08

Tax Characterization of Indemnification Payments

51

 

 

 

ARTICLE 15 MISCELLANEOUS

51

 

 

 

Section 15.01

Confidentiality

51

 

 

 

Section 15.02

Notice

51

 

 

 

Section 15.01

Press Releases and Public Announcements

53

 

 

 

Section 15.02

Compliance with Express Negligence Rule

53

 

 

 

Section 15.03

Governing Law; Venue

53

 

 

 

Section 15.04

Section 18.06 Exhibits and Schedules

54

 

 

 

Section 15.05

Fees, Expenses, and Recording

54

 

 

 

Section 15.06

Assignment

54

 

 

 

Section 15.07

Entire Agreement

54

 

 

 

Section 15.08

Severability

54

 

 

 

Section 15.09

Captions

55

 

 

 

Section 15.10

References

55

 

 

 

Section 15.11

Counterpart Execution

55

 

 

 

Section 15.12

Waiver of Certain Damages

55

 

 

 

Section 15.13

Construction

56

 

 

 

Section 15.14

No Third-Party Beneficiaries

56

 

 

 

Section 15.15

Amendments and Waivers

56

 

 

 

Section 15.16

Further Assurances

56

 

 

 

Section 15.17

Conflict Waiver; Attorney-Client Privilege

56

 

iii

--------------------------------------------------------------------------------


 

Schedules:

 

1.01(a)

Net Mineral Acres of Fee Minerals, by State

 

 

 

Alabama

 

 

 

Georgia

 

 

 

Colorado

 

 

 

Indiana

 

 

 

Texas

 

 

 

Louisiana

 

 

1.01(b)(1)

WI Leases, NRI and ORRI

 

 

1.01(b)(2)

Fee Mineral Leases and Royalties

 

 

1.01(c)(1)

WI Wells

 

 

1.01(c)(2)

Fee Mineral Wells and Royalties

 

 

1.01(e)

Other Assets

 

 

7.01(d)

Claims/Litigation

 

 

7.01(e)

Taxes

 

 

8.01(h)

Environmental Matters

 

 

8.01(k)

Dispositions

 

 

8.01(l)

Subsidiaries

 

 

8.01(m)

Material Contracts

 

 

13.07

CL Realty Assets

 

 

13.08

Primary Term Leases

 

 

Exhibits

 

 

 

A

Form of Assignment

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is entered into as of
February 17, 2017 (the “Execution Date”) by and between Forestar (USA) Real
Estate Group Inc., a Delaware corporation (“Seller”), and Mineral Resources
Partners, LLC, a Delaware limited liability company (“Buyer”). Buyer and Seller
are sometimes collectively referred to herein as the “Parties” and each is
sometimes individually referred to as a “Party.”

 

RECITALS

 

A.                                    Seller desires to sell to Buyer the
Interests on the terms and conditions set forth in this Agreement. Buyer desires
to purchase from Seller the Interests on the terms and conditions set forth in
this Agreement.  All capitalized terms are used as defined in this Agreement.

 

B.                                    The Interests comprise the equity
ownership of the Asset Companies, which own the Mineral Assets as well as the
Equity ownership of Forestar Minerals GP Company and Forestar Minerals LP
Company.

 

C.                                    The Mineral Assets are comprised of the
Fee Minerals (including the Non-Producing Fee Minerals and, following the CL
Realty Conveyance date, the CL Realty Assets), WI Leases, Fee Mineral Leases, WI
Wells and Fee Mineral Wells.

 

D.                                    Buyer has reviewed and accepted title for
all of the Mineral Assets except the Non-Producing Fee Minerals located in the
States of Texas (approximately 220,000 Net Mineral Acres) and Louisiana
(approximately 134,000 Net Mineral Acres), each as more specifically set forth
in Schedule 1.01(a), for which Buyer intends to review title after the Execution
Date in the manner set forth in the Agreement and summarized in Recital G.

 

E.                                    As of the Execution Date, the CL Realty
Assets are owned by CL Realty (in which Seller owns a 50% membership interest),
and the Primary Term Leases and Other Assets are owned by Affiliates of Seller. 
After the Execution Date, Seller intends to (i) use commercially reasonable
efforts to cause the CL Realty Assets to be transferred to Forestar Minerals,
and (ii) cause the Primary Term Leases and Other Assets to be transferred to
Forestar Oil & Gas.

 

F.                                     The total Base Purchase Price is $85.6
million, comprised of $75 million payable on the Execution Date (the “Execution
Date Payment”), $2.4 million payable into an escrow account on the Execution
Date for disbursement on the CL Realty Conveyance Date (the “CL Realty
Payment”), and the balance of US$8.2 million (the “Holdback Amount”) payable
into an escrow account on the Execution Date for disbursement on the Interim
Settlement Date or thereafter in the manner set forth in the Agreement.

 

1

--------------------------------------------------------------------------------


 

G.                                   The Parties intend that the Execution Date
Payment and the CL Realty Payment are each fixed in amount and nonrefundable
once paid, and that the Holdback Amount is subject to adjustment as follows:

 

1.                                      reduction on account of Title Defects
relating to Non-Producing Fee Minerals located in the States of Texas and
Louisiana, based on the Allocated Values of $101.82/Net Mineral Acre for
Non-Producing Fee Minerals located in the State of Texas and $300.76/Net Mineral
Acre for Non-Producing Fee Minerals located in the State of Louisiana;

 

2.                                      reduction by $600,000 (the “CL Realty
Delay Amount”) if the CL Realty Conveyance Date has not occurred by the Interim
Settlement Date.  If the CL Realty Conveyance Date fails to occur at all by the
end of the Cure Period, then Buyer at its option may exclude the CL Realty
Assets from the transaction and retain the CL Realty Delay Amount (in addition
to not being required to make the CL Realty Payment) as liquidated damages.  In
that event, the Base Purchase Price would be reduced by $3.0 million without
regard to any other adjustments of the Holdback Amount; and

 

3.                                      other adjustments pursuant to the terms
of Section 4.01 hereof.

 

H.                                   The Parties also intend that the Holdback
Amount is the maximum amount that may be claimed by Buyer on account of Title
Defects in the Non-Producing Fee Minerals in the States of Texas and Louisiana
(and the CL Realty Delay Payment, if applicable).

 

I.                                        The Parties intend that the Interim
Settlement Date schedule is as follows:

 

Interim Defect Notice Date

Wed., April 19, 2017

 

 

Interim Settlement Statement issued by Seller

Mon., May 1, 2017

 

 

Buyer’s response to Interim Settlement Statement

Fri., May 5, 2017

 

 

Agreement on Interim Settlement Statement

Tue., May 9, 2017

 

 

Interim Settlement Date

Wed., May 10, 2017.

 

AGREEMENT

 

In consideration of the mutual agreements contained in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS

 

Section 1.01                            Defined Terms   When used in this
Agreement, the following terms shall have the meanings specified:

 

“Accounting Referee” means a nationally recognized independent accounting firm
mutually selected by the Parties to resolve any accounting disputes arising
under this Agreement.

 

“Acquired Companies” means, collectively, Forestar Oil & Gas, Forestar Minerals
LP Company and Forestar Minerals GP Company, and “Acquired Company” means any of
such Acquired Companies.

 

“Additional Asserted Defect” means an Asserted Defect included in an Additional
Defect Notice.

 

“Additional Defect Notice” has the meaning set forth in Section 6.01.

 

“Affiliate” means in relation to a Party or other entity, any entity which is,
directly or indirectly through one or more intermediaries: a controlling
company; a controlled company; or a controlled company of a controlling company,
of that Party or other entity. For the purposes of this definition, one entity
controls another when at the relevant time (a) it owns either directly or
indirectly, or is otherwise in a position to cast or control the casting of, not
less than 50% of the shares entitled to vote at general meetings of that other
entity; or (b) it controls the composition of a majority of the members of the
board of directors or other governing body of that other entity.

 

“Aggregate Defect Threshold” has the meaning set forth in Section 6.03.

 

“Agreement” has the meaning specified in the introduction, and includes all
Schedules attached hereto and other documents, instruments and agreements
delivered in connection herewith.

 

“Allocated Value” has the meaning set forth in Section 3.01.

 

“Allocation” means the allocation of the Base Purchase Price among the Mineral
Assets based on the Allocated Value for each Mineral Asset.

 

“Asserted Defect” means any Title Defect included on a timely Defect Notice in
accordance with Section 6.01.

 

“Asset Companies” means, collectively, Forestar Minerals and Forestar Oil & Gas,
and “Asset Company” means either of such Asset Companies.

 

“Asset Taxes” means all ad valorem, property, severance, production, excise and
other taxes (other than income and franchise taxes) paid or payable by the Group
Companies with respect to ownership of the Mineral Assets or the production or
removal of Hydrocarbons or the receipt of proceeds therefrom (including
applicable escheat requirements) or attributable to the Mineral Assets.

 

3

--------------------------------------------------------------------------------


 

“Assignment” means an assignment of the Interests to Buyer substantially in the
form attached hereto as Exhibit A.

 

“Assumed Obligations” has the meaning set forth in Section 14.01.

 

“Base Purchase Price” has the meaning set forth in Section 3.01.

 

“Bonds” has the meaning set forth in the definition of Excluded Assets.

 

“Burdens” means collectively, all lessors’ royalties, overriding royalties,
production payments, net profits interests, carried working interests and other
similar burdens payable to third parties attributable to the Mineral Assets.

 

“Business Day” means a day, other than Saturday or Sunday, on which commercial
banks are open for business with the public in Houston, Texas.

 

“Buyer” has the meaning specified in the introduction.

 

“Buyer Indemnitees” means Buyer, Buyer’s Affiliates (including Group Companies),
and their respective managers, members, shareholders, officers, directors,
trustees, employees, agents, representatives, successors and assigns.

 

“Buyer’s Indemnified Claim” and “Buyer’s Indemnified Claims” have the meanings
set forth in Section 14.03.

 

“Buyer’s Knowledge” means the actual knowledge of one or more of the following
officers of Buyer, without any duty of inquiry:  Phil E. Mulacek, David DeMarco,
and Eric Urban.

 

“Claims” means collectively, all claims, demands, actions, causes of action,
liabilities, damages, costs or expenses (including, without limitation, court
costs and consultants’ and attorneys’ fees) of any kind or character.

 

“CL Realty” means CL Realty, L.L.C., a Delaware limited liability company.

 

“CL Realty Assets” means the Fee Minerals listed in Schedule 16.09.

 

“CL Realty Conveyance Date” means the date on which the CL Realty Assets are
conveyed to Forestar Minerals in the manner required under Section 13.06.

 

“CL Realty Delay Amount” has the meaning set forth in the Recitals.

 

“CL Realty Leases” means each of the leases on CL Realty Assets indicated in
Schedule 16.09.

 

“CL Realty Payment” has the meaning set forth in the Recitals.

 

4

--------------------------------------------------------------------------------


 

“CL Realty Wells” means each of the wells on CL Realty Leases indicated in
Schedule 16.09.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement between
PIE Holding, LP and Forestar Group Inc., dated November 15, 2016.

 

“Consultant” means a title attorney licensed to practice in the state in which
the applicable Mineral Asset is located with not less than seven (7) years of
experience in oil and gas title issues selected by Seller and Buyer to resolve a
dispute related to a Title Defect or Title Benefit.

 

“Contracts” has the meaning set forth in the definition of Mineral Assets.

 

“Cure Period” means a period beginning on the date of the delivery of the first
Defect Notice to Seller and ending at the earlier of one hundred twenty (120)
days following the Final Defect Notice Date or on such other date as Seller
advises Buyer in writing that the Cure Period shall terminate.

 

“Current Tax Period” means the annual tax period in which the Effective Time
occurs.

 

“Day” or “day” means a period of twenty-four (24) consecutive hours, beginning
and ending at 12:00 a.m. Central Time; provided, that on the Day on which
Daylight Saving Time becomes effective, the period will be twenty-three (23)
consecutive hours; and on the Day on which Standard Time becomes effective, the
period will be twenty-five (25) consecutive hours.

 

“Defect Notice” means a written notice, delivered to Seller prior to the Interim
Defect Notice Date or, solely in the case of Non-Producing Fee Minerals
underlying Lands in the State of Texas, the Final Defect Notice Date, specifying
one or more defects associated with Non-Producing Fee Minerals that Buyer
asserts constitutes a Title Defect, and which includes a specific description of
each such defect, including any alleged variance in the Lessor’s Royalty as to
any Fee Minerals Leases or Fee Minerals Wells, the basis for such assertion
under the terms of this Agreement, the amount of the adjustment to the Purchase
Price that Buyer asserts based on such defect and its method of calculating such
adjustment, together with all data and information reasonably necessary for
Seller to verify the existence and amount of the alleged defect.

 

“Defect Rejection Notice” has the meaning set forth in Section 6.02(c).

 

“Defensible Title” means, with respect to the Non-Producing Fee Minerals, good
and marketable title free and clear of all Liens but subject to and except for
Permitted Exceptions.

 

“Deposit” has the meaning set forth in Section 3.02.

 

“Dollars” and “$” each means the lawful currency of the United States of
America;

 

5

--------------------------------------------------------------------------------


 

“Dispute Notice” has the meaning set forth in Section 2.01.

 

“Easements” has the meaning set forth in the definition of Mineral Assets.

 

“Effective Time” has the meaning set forth in Section 2.01.

 

“Employee Benefit Plan” means an “employee benefit plan” as defined in
Section 3(3) of ERISA, and any other severance, salary continuation, bonus,
incentive, equity, deferred compensation or similar plan, contract, program,
fund or arrangement of any kind (whether written or oral, qualified or
nonqualified, funded or unfunded, currently effective or terminated).

 

“Environmental Laws” means any statute, law, ordinance, rule, regulation, code,
order, judicial writ, injunction, notice to lessees or decree issued by any
federal, state, or local governmental authority in effect as of the Effective
Time relating to the control of any pollutant or protection of the air, water,
land, or environment or the release or disposal of hazardous materials,
hazardous substances or waste materials.

 

“Equipment” has the meaning set forth in the definition of Mineral Assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Agent” has the meaning set forth in Section 3.02.

 

“Excluded Assets” has the meaning set forth in Section 2.02.

 

“Execution Date” has the meaning provided in the preamble.

 

“Execution Date Payment” has the meaning set forth in the Recitals.

 

“Fee Minerals” has the meaning set forth in the definition of Mineral Assets.

 

“Fee Mineral Leases” has the meaning set forth in the definition of Mineral
Assets.

 

“Fee Mineral Wells” has the meaning set forth in the definition of Mineral
Assets.

 

“Final Defect Notice Date” means 5:00 p.m. Central Time on July 31, 2017.

 

“Final Settlement Statement” has the meaning set forth in Section 4.03(a).

 

“Forestar Minerals” means Forestar Minerals LP, a Delaware limited partnership.

 

“Forestar Minerals GP Company” means Forestar Minerals GP LLC, a Delaware
limited liability company.

 

“Forestar Minerals GP Company Membership Interests” means all membership
interests in Forestar Minerals GP Company.

 

“Forestar Minerals GP Interests” means all general partner percentage interests
and partnership units in Forestar Minerals.

 

“Forestar Minerals LP Company” means Forestar Minerals Holdings LLC, a Delaware
limited liability company.

 

6

--------------------------------------------------------------------------------


 

“Forestar Minerals LP Company Membership Interests” means all membership
interests in Forestar Minerals LP Company.

 

“Forestar Minerals LP Interests” means all limited partner percentage interests
and partnership units in Forestar Minerals.

 

“Forestar Oil & Gas” means Forestar Oil & Gas LLC, a Delaware limited liability
company.

 

“Forestar Oil & Gas Membership Interests” means all membership interests in
Forestar Oil & Gas.

 

“Forestar Petroleum” means Forestar Petroleum Corporation, a Delaware
corporation.

 

“GAAP” means accounting principles generally accepted in the United States,
consistently applied.

 

“Governmental Authority” means any foreign, national, state, parish, local,
municipal, tribal or other government or division thereof; any governmental,
regulatory or administrative agency, commission, body or other authority
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power; and any court or
governmental tribunal or arbitrator.

 

“Group Companies” means, collectively, the Acquired Companies and Forestar
Minerals, and “Group Company” means any of the Group Companies.

 

“Holdback Amount” has the meaning set forth in the Recitals.

 

“Hydrocarbons” has the meaning set forth in the definition of Mineral Assets.

 

“Imbalance” means any Hydrocarbons production or pipeline imbalance existing as
of the Effective Time with respect to any of the Mineral Assets, together with
any related rights or obligations as to future cash and/or gas or oil and
associated Hydrocarbons balancing, as a result of, production or pipeline
delivery imbalances.

 

“Indemnitee” has the meaning set forth in Section 14.06.

 

“Indemnity Cap” has the meaning set forth in Section 14.04(b).

 

“Individual Indemnity Threshold” has the meaning set forth in Section 14.04(a).

 

“Interests” means, collectively, the Forestar Minerals GP Company Membership
Interests, the Forestar Minerals LP Company Membership Interests, and the
Forestar Oil & Gas Membership Interests.

 

“Interim Asserted Defect” means an Asserted Defect included in an Interim Defect
Notice.

 

7

--------------------------------------------------------------------------------


 

“Interim Defect Notice” means a Defect Notice delivered on or before the Interim
Defect Notice Date.

 

“Interim Defect Notice Date” means 5:00 p.m. Central Time on Wednesday,
April 19, 2017.

 

“Interim Settlement Date” means 5:00 p.m. Central Time on Wednesday, May 10,
2017.

 

“Interim Settlement Date Payment” has the meaning set forth in Section 4.01.

 

“Interim Settlement Statement” has the meaning set forth in Section 4.02.

 

“Inventory Hydrocarbons” has the meaning set forth in Section 4.01(a)(i).

 

“Lands” has the meaning set forth in the definition of Mineral Assets.

 

“Leases” has the meaning set forth in the definition of Mineral Assets.

 

“Lessor’s Royalty” means the decimal royalty or other cost-free interest in and
to all production of the Hydrocarbons produced and saved or sold from or
allocated to the relevant Lease or Well, and payable to the lessor under such
Lease, or otherwise owed to the person reserving or assigned such interest in
production.

 

“Lien” means any lien, mortgage, security interest, pledge, charge or
encumbrance of any kind.

 

“LLC Agreements” means, collectively:

 

(a)                                 that certain Certificate of Formation filed
with the Secretary of State of Delaware on September 3, 2008 together with that
certain Limited Liability Company Agreement dated September 3, 2008, in
connection with the formation of Forestar Oil & Gas;

 

(b)                                 that certain Certificate of Formation filed
with the Secretary of State of Delaware on January 19, 2012 together with that
certain Limited Liability Company Agreement dated January 19, 2012, in
connection with the formation of Forestar Minerals GP Company; and

 

(c)                                  that certain Certificate of Formation filed
with the Secretary of State of Delaware on January 19, 2012 together with that
certain Limited Liability Company Agreement dated January 19, 2012, in
connection with the formation of Forestar Minerals LP Company.

 

“Louisiana Mineral Servitude” means a Mineral Asset that consists of a mineral
servitude created pursuant to the Louisiana Mineral Code, namely, the right of
enjoyment of land belonging to another for the purpose of exploring for and
producing oil, gas, and other minerals and reducing them to possession and
ownership.

 

“LP Agreement” means that certain Certificate of Limited Partnership filed with
the Secretary of State of Delaware on January 19, 2012 together with that
certain Limited Partnership Agreement dated January 19, 2012, in connection with
the formation of Forestar Minerals.

 

8

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any result, consequence, condition, or matter
which (a) materially adversely affects the Group Companies or the operations,
rights, results of operations or the value of the Group Companies, taken as a
whole, or (b) materially impairs, prevents or materially delays, in the case of
Section 7.01 or Section 8.01, Seller’s ability, and in the case of Section 9.01,
Buyer’s ability, to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement; provided, however,
that, in any event, the following shall not be deemed to constitute, create or
cause a Material Adverse Effect: any changes, circumstances or effects (x) that
affect generally the oil and gas industry, such as fluctuations in the price of
oil and gas, or that result from international, national, regional, state or
local economic conditions, from general developments or from other general
economic conditions, facts or circumstances, including changes in tax or
governmental regulatory policy or other fiscal conditions, that are not subject
to the control of Group Companies or the relevant Party, as applicable, (y) that
result from any of the transactions contemplated in this Agreement or the public
announcement thereof, or (z) that result from conditions or events resulting
from an outbreak or escalation of hostilities, or the occurrence of any other
calamity or crisis, whether nationally or internationally, including the
occurrence of one or more attacks, whether deemed terrorist attacks or not.

 

“Material Agreements” has the meaning set forth in Section 8.01(m).

 

“Mineral Assets” means all of Asset Companies’ right, title, and interest in and
to the following assets, other than Excluded Assets:

 

(a)                                 All oil, gas, and other minerals on, in and
under and that may be produced from the lands, mineral estates in the lands, fee
mineral interests in the lands, and Louisiana Mineral Servitudes that cover the
number of net acres of lands described on Schedule 1.01(a) (the “Lands”), and
the CL Realty Assets after transfer to the Asset Companies under Section 13.06
(collectively, the “Fee Minerals”);

 

(b)                                 All lessee’s operating, and/or working
interests or overriding royalty or similar interests in oil and gas leases and
subleases and operating agreements identified on Schedule 1.01(b)(1) and the
Primary Term Leases after transfer to the Asset Companies under Section 13.07
(the “WI Leases”), all of the lessor’s interest in the oil and gas leases and
subleases affecting the Fee Minerals described on Schedule 1.01(b)(2), and the
CL Realty Leases after conveyance of the CL Realty Assets to the Asset Companies
under Section 13.06 (the “Fee Mineral Leases” and, together with the WI Leases,
the “Leases”);

 

(c)                                  The working interest in those wells
identified on Schedule 1.01(c)(1) (the “WI Wells”), together with the rights of
Asset Companies, if any, in any wells located on or associated with the Fee
Minerals in which Asset Companies claim no present working interest,

 

9

--------------------------------------------------------------------------------


 

but may have rights of reversion, as described on Schedule 1.01(c)(2), and the
CL Realty Wells after transfer of the CL Realty Assets to the Asset Companies
under Section 13.06 (the “Fee Mineral Wells” and, together with the WI Wells,
the “Wells”);

 

(d)                                 All well equipment, pipelines, flowlines,
gathering systems, plants, piping, buildings, treatment facilities, disposal
facilities, injection facilities, compressors, casing, tanks, tubing, pumps,
pumping units, motors, fixtures, machinery, other tangible personal property and
improvements, and other equipment located in or on the Leases, Lands, Wells, or
Units or are used in the operation thereof and which Asset Companies may have
ownership, whether legal, equitable, or constructive, by virtue of their working
interest in such Leases, Lands, Wells or Units (the “Equipment”);

 

(e)                                  All Easements, surface leases, rights of
way, licenses, permits, rights-of-way, servitudes and other rights, privileges,
benefits and powers to the extent used in connection with the operation of the
Leases, Units, Wells, or Equipment (collectively, the “Easements”);

 

(f)                                   All rights, obligations and interests in
any unit or pooled area in which the Leases are included, including all
interests in any Wells within the units associated with the Leases, together
with the rights in and to all existing and effective unitization, pooling and
communitization agreements, declarations and orders, and the properties covered
and the units created thereby, to the extent they relate to or affect any of the
Leases, Fee Minerals, Wells, and Equipment (the “Units”);

 

(g)                                  All the oil and gas and associated liquid
or gaseous hydrocarbons in, on and under or that is produced from or are
attributable to Asset Companies’ interest in the Fee Minerals, the Leases, the
Units or the Wells (“Hydrocarbons”) from and after the Effective Time;

 

(h)                                 To the extent assignable or transferrable,
all seismic contracts, (including licenses to use geophysical and geological
data), Hydrocarbon purchase and sale agreements, farmin agreements, farmout
agreements, bottom hole agreements, acreage contribution agreements, operating
agreements, unit agreements, processing agreements, options, leases of equipment
or facilities, joint venture agreements, pooling agreements, transportation
agreements, salt water disposal agreements, well service agreements,
rights-of-way and all other contracts, agreements and rights to which any Group
Company is a party, including (but for the avoidance of doubt expressly not
limited to) those appurtenant to the Leases, Lands, Wells, Units or Equipment,
or used in connection with the sale, distribution or disposal of Hydrocarbons
from the Leases, Fee Minerals, Wells, or Units (collectively, the “Contracts”);

 

(i)                                     All governmental permits, licenses and
authorizations, as well as any applications for the same, related to the Leases,
Fee Minerals, Wells, Units, Equipment, or Contracts or the use thereof;

 

10

--------------------------------------------------------------------------------


 

(j)                                    To the extent assignable or
transferrable, all of Group Companies’ files, records and data relating to the
items described in subsections (a) through (i) above and all of Group Companies’
other files, records and data, whether or not relating to the items described
above, all data on all computers and peripherals, hard drives and other digital
data storage media owned or used by or for the Group Companies, all other
information and files of whatever nature, in each case in the form that such
records are maintained by the Group Companies, including, without limitation,
all lease, well, division order and other title records (including title
curative documents); surveys, maps and drawings; contracts; regulatory,
geological and geophysical records and information, including all 2D and 3D
seismic data and raw data (processed or unprocessed, including field tapes and
supporting data) and, to the extent assignable or transferrable,  related
licenses; reserve studies, evaluations, production records, electric logs
(including open hole and closed hole logs), core data, pressure data and other
well test data, and construction documents, including all of the above related
to the Mineral Assets, but excluding (A) attorney-client privileged
communications and work product of Group Companies’ legal counsel (other than
title opinions), and (B) records relating to the negotiation and consummation of
the sale of the Interests and the Mineral Assets (collectively, the “Records”);
provided, however, that Seller may retain copies (paper and/or electronic) of
such files and other records as Seller has determined may be required for
litigation, tax, accounting, auditing or other purposes;

 

(k)                                 All other tangible and intangible assets
owned by any of the Group Companies;

 

(l)                                     The CL Realty Assets from and after the
CL Realty Conveyance Date; and

 

(m)                             The Other Assets and the Primary Term Leases
upon transfer to the Asset Companies under Section 13.06 or Section 13.07, as
applicable.

 

“MMMF” means, collectively, asbestos and other man made material fibers.

 

“Net Mineral Acres” means, as calculated separately with respect to all Fee
Minerals within a state as set forth on Schedule 1.01(a), (a) the number of net
acres of the Fee Minerals within such state as set forth on Schedule 1.01(a).

 

“Non-Producing Fee Minerals” means Fee Minerals underlying lands in the States
of Louisiana or Texas that are either not subject to any oil, gas, and mineral
lease, or that are subject to an oil, gas, and mineral lease that is in its
primary term.

 

“NORM” means naturally occurring radioactive material.

 

“NRI” means the net revenue interest, expressed in decimal form, in and to all
production of the Hydrocarbons produced and saved or sold from or allocated to
the relevant Lease or Well, or revenue therefrom, after giving effect to all
Burdens.

 

“Other Assets” means each of the items of office furniture and other equipment
listed in Schedule 1.01(e).

 

11

--------------------------------------------------------------------------------


 

“Other Assets Salvage Value” means the salvage value of the Other Assets as
reasonably determined by Seller.

 

“Party” and “Parties” each has the meaning specified in the introduction.

 

“Permitted Exceptions” means:

 

(a)                                 Leases affecting the Mineral Assets;

 

(b)                                 Rights of owners of the surface of Lands
overlying the Fee Minerals;

 

(c)                                  royalties, overriding royalties, and other
similar burdens or encumbrances, in each case, to the extent they do not,
individually or in the aggregate, reduce Asset Companies’ NRI or Lessor’s
Royalty, as the case may be, in any Lease from that shown on Schedule
1.01(b)(1) or Schedule 1.01(b)(2) or in any Well from that shown on Schedule
1.01(c)(1) or Schedule 1.01(c)(2).

 

(d)                                 Liens for Taxes for which payment is not yet
due or payable;

 

(e)                                  Liens of mechanics, materialmen,
warehousemen, landlords, vendors, and carriers, charges for liquidated damages,
and any similar Liens arising by operation of law which, in each instance, arise
in the ordinary course of business, for sums not yet due or payable;

 

(f)                                   the terms and provisions of all oil, gas
and mineral leases, unitization and pooling designations and declarations, and
Contracts;

 

(g)                                  Liens that arise under operating agreements
to secure payment of amounts not yet delinquent;

 

(h)                                 Liens that arise as a result of pooling and
unitization agreements, declarations, orders or laws to secure payment of
amounts not yet delinquent;

 

(i)                                     Easements, servitudes, permits,
rights-of-way, consents to location of surface facilities and operations,
surface leases, and other rights in respect of surface operations, pipelines,
grazing, hunting, logging, canals, ditches, reservoirs or the like, and plat
restrictions, zoning and planning laws, floodplain restrictions, restrictive
covenants and conditions, regulatory authority of Governmental Authorities, and
building and other land use laws and similar encumbrances;

 

(j)                                    rights of co-owners or tenants-in-common
in and to the Mineral Assets or other rights of a common owner of any interest
in rights-of-way, permits or Easements held by the Companies and such common
owner as tenants in common or through common ownership;

 

(k)                                 rights vested in or reserved to any
Governmental Authority to regulate the Mineral Assets, to terminate any right,
power, franchise, license or permit afforded by such Governmental Authority, or
to purchase, condemn or expropriate any of the Mineral Assets;

 

12

--------------------------------------------------------------------------------


 

(l)                                     Intentionally omitted;

 

(m)                             any Title Defects regarding Non-Producing Fee
Minerals underlying Lands in in Louisiana for which Seller has not received a
Defect Notice from Buyer by the Interim Defect Notice Date; any Title Defects
regarding Non-Producing Fee Minerals underlying Lands in Texas for which Seller
has not received a Defect Notice from Buyer by the Final Defect Notice Date; or
any Title Defects for which a Defect Notice was timely received by Seller but no
downward adjustment has been made or is required to be made to the Base Purchase
Price;

 

(n)                                 any matter for which a downward adjustment
has been made to the Base Purchase Price with respect to Non-Producing Fee
Minerals;

 

(o)                                 any matter arising solely because Asset
Companies or any ancestor in title acquired any properties by an “omnibus deed”
or other deed without a specific description of all properties affected thereby;

 

(p)                                 termination of any Louisiana Mineral
Servitude by prescription after the Execution Date;

 

(q)                                 lack of any rights of Asset Companies or
Buyer to utilize any groundwater or surface water for any purpose; and

 

(r)                                    all other defects or irregularities, if
any, affecting the Mineral Assets which do not, individually or in the
aggregate, adversely interfere in any material way with the present or future
operation or use of the Mineral Assets subject thereto or affected thereby and
which would be accepted by a reasonably prudent and sophisticated buyer engaged
in the business of owning, developing and operating oil and gas properties in
the same geographical location with knowledge of all the facts and appreciation
of their legal significance but specifically excluding any reduction in the
interest percentage of any Lessor’s Royalty on any applicable Mineral Asset.

 

For the avoidance of doubt, the Parties intend the effect of subsection “(o)”
above to be that it will not be a failure of Defensible Title solely because of
the presence of an “omnibus deed” in the chain of title of any Non-Producing Fee
Minerals, but also reserving the possibility that such an omnibus deed may not
be sufficient in and of itself to establish a necessary link in the chain of
title.

 

“Final Settlement Statement” has the meaning set forth in Section 4.03.

 

“Primary Term Leases” means each of the primary term mineral leases of Forestar
Petroleum as lessee and related items listed in Schedule 13.10.

 

13

--------------------------------------------------------------------------------


 

“Privileged Communications” has the meaning set forth in Section 15.17(b).

 

“Property Costs” means all operating and capital costs, expenses and other
expenditures (whether capitalized or expensed under GAAP) attributable to the
Mineral Assets in the ordinary course of business, including all Burdens;
rentals and other burdens on production; transportation and other fees and
expenses relating to the transportation, processing and marketing of
Hydrocarbons produced; rentals and other similar charges; expenses under
applicable joint operating agreements or other contracts or agreements,
including without limitation, drilling, completion, reworking, deepening,
sidetracking, and plugging and abandonment costs; and Asset Taxes.

 

“Purchase Price” means the sum of the Execution Date Payment, the Holdback
Amount (as it may be adjusted) and the CL Realty Payment.

 

“Records” has the meaning set forth in the definition of Mineral Assets.

 

“Regulations” means the United States Treasury regulations, as amended from time
to time.

 

“Seller” has the meaning specified in the introduction.

 

“Seller Group” has the meaning set forth in Section 15.17(a)(i).

 

“Seller Group Law Firm” has the meaning set forth in Section 15.17(a)(i).

 

“Seller Indemnitees” means Seller, Seller’s Affiliates (excluding, following the
Execution Date, the Group Companies), CL Realty (with respect only to matters
relating to the CL Realty Assets), and its and their respective managers,
members, partners, shareholders, officers, directors, trustees, employees,
agents, representatives, and successors and assigns.

 

“Seller’s Knowledge” means the actual knowledge of one or more of the following
officers of Seller, without any duty of inquiry: Kevin Donohue, Charles D. Jehl
or Phillip J. Weber.

 

“Survival Period” has the meaning set forth in Section 14.05.

 

“Title Benefit” means with respect to all of the Non-Producing Fee Minerals
within any state, any entitlement of Asset Companies to more than the total
Non-Producing Mineral Acres for that particular state set forth on Schedule
1.01(a) for such state;

 

“Title Defect” means, as to any Non-Producing Fee Minerals, any condition that
causes Asset Companies’ title to such Non-Producing Fee Minerals to be less than
Defensible Title.

 

“Transfer Taxes” has the meaning set forth in Section 12.02.

 

“Units” has the meaning set forth in the definition of Mineral Assets.

 

“Wells” has the meaning set forth in the definition of Mineral Assets.

 

14

--------------------------------------------------------------------------------


 

“WI Leases” has the meaning set forth in the definition of Mineral Assets.

 

“WI Wells” has the meaning set forth in the definition of Mineral Assets.

 

ARTICLE 2
PURCHASE AND SALE OF THE INTERESTS

 

Section 2.01                            Interests. On the terms and subject to
the conditions of this Agreement, on the Execution Date Seller agrees to sell,
assign and deliver to Buyer, and Buyer agrees to purchase and acquire from
Seller, effective as of 12:01 a.m. (Central Time) on January 1, 2017 (the
“Effective Time”), the Interests.

 

Section 2.02                            Excluded Assets. The following items
(collectively, the “Excluded Assets”) shall not constitute Mineral Assets and
shall be transferred from Group Companies to Seller prior to or as soon after
the Execution Date as practical without any reduction of the Purchase Price:

 

(a)                                 All cash, cash equivalents, receivables,
intercompany receivables and payables, bank accounts and other financial
accounts, all credits, rebates, refunds, adjustments, accounts, instruments and
general intangibles, and all interests therein, all bonds posted by Seller or
Group Companies and all insurance claims, all to the extent attributable to the
Mineral Assets with respect to any period of time prior to the Effective Time;

 

(b)                                 All claims of Seller or the Group Companies
for refunds of or loss carry forwards with respect to (i) Asset Taxes or any
other taxes attributable to any period prior to the Effective Time, (ii) income
or franchise taxes of Seller or the Group Companies, or (iii) any taxes
attributable to the Excluded Assets, and such other refunds, and rights thereto,
for amounts paid in connection with the Mineral Assets and attributable to the
period prior to the Effective Time, including refunds of amounts paid under any
gas gathering or transportation agreement;

 

(c)                                  All proceeds, income or revenues (and any
security or other deposits made) attributable to the Mineral Assets for any
period prior to the Effective Time, or to any Excluded Asset;

 

(d)                                 All Hydrocarbons produced from the Mineral
Assets with respect to all periods prior to the Effective Time and all proceeds
from the disposition thereof;

 

(e)                                  All documents and instruments of Seller and
Group Companies that are protected by an attorney-client privilege (other than
title opinions) in favor of Seller or the Group Companies;

 

(f)                                   The attorney client privilege between
Seller or Group Companies and attorneys who have represented or advised them;

 

15

--------------------------------------------------------------------------------


 

(g)                                  Any and all files, records, contracts and
documents relating to Seller’s or the Group Companies’ efforts to sell the
Interests or the Mineral Assets (or any other discussions or negotiations
regarding the sale or other disposition of any of the Interests or the Mineral
Assets), including any research, valuation or pricing information prepared by
Seller or the Group Companies and/or its or their consultants in connection
therewith, and any bids received for such interests and information and
correspondence in connection therewith;

 

(h)                                 All audit rights arising under any of the
Contracts or otherwise with respect to any period prior to the Effective Time or
with respect to any of the other Excluded Assets;

 

(i)                                     All income tax records of Seller and its
Affiliates;

 

(j)                                    All claims arising from acts, omissions
or events, or damage to or destruction of the Mineral Assets before the
Effective Time and all rights, titles, claims and interests of Seller or the
Group Companies related thereto (i) under any policy or agreement of insurance
or indemnity, including all rights, claims, or causes of action of the Seller
and its Affiliates against third parties under any indemnities or hold harmless
agreements and any indemnities received in connection with the Seller’s or any
of its Affiliates’ prior acquisition of any of the Mineral Assets, (ii) under
any bond or letter of credit, or (iii) to any insurance or condemnation proceeds
or awards;

 

(k)                                 Claims and causes of action described in
Schedule 7.01(d).

 

(l)                                     Any logo, service mark, copyright, trade
name or trademark of or associated with Seller or any Seller’s Affiliate or any
business of Seller or of any Seller’s Affiliate;

 

(m)                             A nonexclusive, non-transferable right to use
for internal business purposes only any logs, maps, seismic data, engineering
data and reports, reserve studies and evaluations, and other data and
information being included within the Mineral Assets;

 

(n)                                 All obligations, liability, and benefits
related to claims and/or counterclaims asserted in the litigation listed on
Schedule 7.01(d)  to the extent related to production prior to the Effective
Time, and the responsibility for the cost of defense thereof;

 

(o)                                 All bonds, guaranties, letters of credit,
and other security posted by or for the benefit of any Group Company, including,
but not limited to, that certain $25,000 letter of credit issued to the
Louisiana Office of Conservation (collectively, the “Bonds”); and

 

(p)                                 That certain 45% nonparticipating royalty
interest in groundwater produced or withdrawn from approximately 1.4 million
acres in Texas, Louisiana, Georgia and Alabama, as more particularly described
and reserved in a series of 2007 deeds from TIN Inc. to various affiliates of
Crown Pine Timber, and thereafter conveyed by TIN Inc. to Forestar Minerals LLC,
a predecessor of Forestar Minerals.

 

16

--------------------------------------------------------------------------------


 

Buyer shall reasonably cooperate with Seller to the extent required after the
Execution Date to effect any transfers of the Excluded Assets to Seller or its
designee.  It is understood that certain Excluded Assets may not be embraced by
the term Mineral Assets.  The fact that certain properties, rights and interests
are included within the definition of “Excluded Assets” is not intended to
suggest that had they not been excluded they would have constituted Mineral
Assets and shall not be used to interpret the meaning of any word or phrase used
in describing the Mineral Assets.

 

Section 2.03                            No Transfer Fees Notwithstanding any
other provision of this Agreement, the Assignment or any other document,
instrument or agreement executed and delivered in connection herewith, the
Parties acknowledge and agree as follows:

 

(a)                                 On the Execution Date Seller is not selling
and Buyer is not acquiring or otherwise taking possession of any files, records,
software or digital or other data of any Asset Company that is subject to any
transfer fee or other payment to a third party upon consummation of any of the
transactions contemplated by this Agreement (“Restricted Data”), and subject to
Section 2.03(b) or Section 2.03(c), all (if any) of such Restricted Data are
Excluded Assets and retained by Seller at the Execution Date.

 

(b)                                 For all Restricted Data, Buyer retains the
right in its sole discretion to exercise its right under the applicable
Contracts to pay the applicable transfer fee or other payment and obtain the
right to receive and possess all or any applicable portion of the Restricted
Data.  If Buyer pays such transfer fee and obtains the right to receive any or
all of the Restricted Data, Seller will promptly upon Buyer’s written request
and upon direction to Seller from the applicable licensor deliver the applicable
Requested Data to Buyer or its designee.

 

(c)                                  If, under any seismic or other Contracts,
any items are owed to any Asset Company by a third party but remain undelivered
as of the Execution Date and no transfer fees are payable on such items, Buyer
retains the right to enforce such delivery obligations against the third party
and to retain ownership and possession of such items after delivery.

 

ARTICLE 3
PURCHASE PRICE

 

Section 3.01                            Purchase Price.

 

(a)                                 The base purchase price for the Interests is
Eighty-Five Million Six Hundred Thousand Dollars ($85,600,000.00) (the “Base
Purchase Price”), subject to the adjustments provided for herein. The Base
Purchase Price is allocated to and among the Mineral Assets as provided in a
separate written schedule agreed by the Parties as of the date of this Agreement
(the portion of the Base Purchase Price so allocated to a Mineral Asset being
referred to herein as its “Allocated Value”).

 

17

--------------------------------------------------------------------------------


 

(b)                                 All payments made or to be made hereunder to
Seller shall be by electronic transfer of immediately available funds to a bank
and account specified by Seller in writing to Buyer. All payments made or to be
made hereunder to Buyer shall be by electronic transfer of immediately available
funds to a bank and account specified by Buyer in writing to Seller.

 

(c)                                  The Base Purchase Price is payable on the
terms and subject to the conditions set forth in this Agreement, including this
ARTICLE 3.

 

Section 3.02                            Execution Date Payment. On the Execution
Date, Buyer shall pay Seller the Execution Date Payment in the amount of
Seventy-Five Million Dollars ($75,000,000.00), as follows:

 

(a)                                 Buyer has previously deposited the aggregate
amount of Eleven Million Dollars ($11,000,000.00) in the trust account of
Dossey & Jones PLLC (the “Escrow Agent”) (the “Deposit”). Buyer shall direct
Escrow Agent in writing to release the Deposit to Seller on the Execution Date;
and

 

(b)                                 Buyer shall pay directly to Seller the
additional amount of Sixty-Four Million Dollars ($64,000,000.00).

 

Section 3.03                            Escrow Deposits of Holdback Amount and
CL Realty Payment. On the Execution Date, Buyer shall deliver to Escrow Agent to
hold in its client trust account pursuant to the terms of this Agreement, the
Holdback Amount of Eight Million Two Hundred Thousand Dollars ($8,200,000.00)
and the CL Realty Payment of Two Million Four Hundred Thousand Dollars
($2,400,000.00) for a total amount of Ten Million Six Hundred Thousand Dollars
($10,600,000.00).

 

Section 3.04                            Interim Settlement Date Payment On the
Interim Settlement Date, Buyer shall pay the Interim Settlement Date Payment to
Seller by directing the Escrow Agent to release to Seller the appropriate amount
of Holdback Amount funds on deposit with the Escrow Agent.  If Interim
Settlement Date Payment is less than the Holdback Amount, Buyer shall instruct
the Escrow Agent to retain the balance on deposit with the Escrow Agent until
all required payments have been made under Section 4.03 after Final Settlement. 
If the Interim Settlement Date Payment is greater than the Holdback Amount,
then, in addition to directing the Escrow Agent to release to Seller the entire
amount of the Holdback Amount funds on deposit with Escrow Agent, Buyer shall
pay the difference directly to Seller on the Interim Settlement Date.  If Escrow
Agent does not release the entire amount of the Holdback Amount for any reason
Buyer shall remain liable to make such payment.

 

18

--------------------------------------------------------------------------------


 

Section 3.05                            CL Realty Payment; CL Realty Delay
Amount

 

(a)                                 On the CL Realty Conveyance Date, Buyer
shall pay the CL Realty Payment to Seller in the amount of Two Million Four
Hundred Thousand Dollars ($2,400,000.00) by directing the Escrow Agent to
release to Seller such amount from funds on deposit with the Escrow Agent.  If
Escrow Agent does not release the CL Realty Payment for any reason Buyer shall
remain liable to make such payment.  Seller shall provide Buyer with at least
five (5) Business Days’ advance notice of the CL Realty Conveyance Date.

 

(b)                                 If for any reason the CL Realty Conveyance
Date has not occurred on or prior to the Interim Settlement Date:

 

(i)                                     The Interim Settlement Date Payment is
reduced by the amount of $600,000 (the “CL Realty Delay Amount”) under
Section 4.01(b)(iv);

 

(ii)                                  If the CL Realty Conveyance Date
subsequently occurs before the end of the Cure Period, then on the CL Realty
Conveyance Date Buyer shall instruct the Escrow Agent to release the CL Realty
Delay Amount to Seller together with the CL Realty Payment under
Section 3.05(a), for a total payment to Seller in the amount of $3,000,000.00. 
If Escrow Agent does not release the CL Realty Payment and the CL Realty Delay
Payment for any reason Buyer shall remain liable to make such payments; and

 

(iii)                               if the CL Realty Conveyance Date does not
occur before the end of the Cure Period, Buyer shall have the option by notice
to Seller to remove the CL Realty Assets from the transactions contemplated
under this Agreement.  Upon delivery of such notice to Seller and without
further action by the Parties, (A) Seller shall be thereafter released from its
obligations under Section 13.06(a) regarding the CL Realty Assets, (B) the
Purchase Price shall not include the CL Realty Payment, and Buyer is released
from any further obligation to pay the CL Realty Payment under Section 3.05(a),
and (C) Buyer shall be entitled to retain the CL Realty Delay Amount from the
Holdback Amount for a total reduction of the Purchase Price in the amount of
$3,000,000.00.

 

(c)                                  Seller acknowledges that Buyer’s actual
losses likely to result from Seller’s failure to cause the CL Realty Assets to
be conveyed to Buyer under Section 13.06(a) are difficult to estimate on the
date of this Agreement and would be difficult for Buyer to prove. The Parties
agree that the CL Realty Delay Amount is a reasonable pre-estimate of such
losses and that Buyer’s retention of the CL Realty Delay Amount under
Section 3.05(b)(iii) would serve to compensate Buyer for any such failure by
Seller, and they do not intend for it to serve as penalty for any such failure
by Seller.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 4
PURCHASE PRICE ADJUSTMENTS

 

Section 4.01                            Adjustments to the Base Purchase Price.
On the Interim Settlement Date, the Holdback Amount will be adjusted as follows
(as so adjusted, the “Interim Settlement Date Payment”):

 

(a)                                 Upward Adjustments. The Holdback Amount
shall be adjusted upward (without duplication) by:

 

(i)                                     An amount equal to the market value as
of the Effective Time of merchantable Hydrocarbons produced from or attributable
to the Mineral Assets stored in tanks or existing in pipelines or plants and
upstream of the sales meter as of the Effective Time (the “Inventory
Hydrocarbons”) to the extent that the proceeds thereof have not previously been
distributed to Seller as provided in Section 2.02;

 

(ii)                                  An amount equal to the proceeds actually
received by Asset Companies from the sale of Hydrocarbons produced from or
attributable to the Mineral Assets prior to the Effective Time (other than
Inventory Hydrocarbons), net of Burdens and severance taxes paid by Asset
Companies to third parties with respect thereto (without duplication of any
amounts included in the downward adjustment to the Base Purchase Price pursuant
to Section 4.01(b)(i) to the extent that the proceeds thereof have not
previously been distributed to Seller as Excluded Assets under Section 2.02;

 

(iii)                               An amount equal to the proceeds actually
received by Buyer from the sale of Hydrocarbons produced from or attributable to
the Mineral Assets prior the Effective Time (other than Inventory Hydrocarbons)
net of Burdens and severance taxes paid by Buyer to third parties with respect
thereto (without duplication of any amounts included in the downward adjustment
to the Base Purchase Price pursuant to Section 4.01(b)(i));

 

(iv)                              Without duplication of any adjustment pursuant
to Section 4.01(b)(ii), an amount equal to all Property Costs actually paid by
Asset Companies, in compliance with this Agreement, that are consistently
applied in accordance with GAAP, attributable to the ownership or operation of
the Mineral Assets on or after the Effective Time;

 

(v)                                 The amount of any adjustments with respect
to Title Benefits pursuant to ARTICLE 6;

 

(vi)                              The Other Assets Salvage Value, in
consideration of Seller’s transfer of the Other Assets to Forestar Minerals
under Section 13.06; and

 

(vii)                           Any other amount agreed upon in writing by
Seller and Buyer.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Downward Adjustments. The Holdback Amount
shall be adjusted downward (without duplication) by:

 

(i)                                     An amount equal to the proceeds actually
received by Asset Companies from the sale of Hydrocarbons produced from or
attributable to the Mineral Assets on or after the Effective Time, net of
Burdens and severance taxes paid by Asset Companies (without duplication of any
amounts included in the adjustment to the Base Purchase Price pursuant to
Section 4.01(a)(i) and Section 4.01(a)(ii)) to the extent that the proceeds
thereof have been previously distributed to Seller as Excluded Assets under
Section 2.02;

 

(ii)                                  An amount equal to all Property Costs
actually paid by Buyer or Group Companies that are, in accordance with GAAP,
attributable to the ownership or operation of the Mineral Assets prior to the
Effective Time;

 

(iii)                               The amount of any adjustment for Asserted
Defects, determined as provided in ARTICLE 6;

 

(iv)                              If the CL Realty Conveyance Date has not
occurred, the CL Realty Delay Amount;

 

(v)                                 The amount of ad valorem and property taxes
allocated to the Asset Companies for periods prior to the Effective Time which
are unpaid as of the Interim Settlement Date, as determined under Section 12.03;
and

 

(vi)                              Any other amount agreed upon in writing by
Seller and Buyer.

 

Section 4.02                            Interim Settlement Statement. Seller
shall prepare, in accordance with the provisions of this ARTICLE 4, a statement
setting forth each adjustment to the Holdback Amount (the “Interim Settlement
Statement”).

 

(a)                                 Seller shall submit the Interim Settlement
Statement to Buyer, together with reasonable documentation supporting the
calculation of amounts presented on the Interim Settlement Statement (including
statements of all accounts receivable and payments received and related receipts
from the Effective Date though the date on which the Interim Settlement
Statement is delivered to Buyer), no later than 12:00 p.m. Central Daylight Time
on Monday, May 1, 2017.

 

(b)                                 In the event Buyer believes that the Interim
Settlement Statement does not accurately set forth the Interim Settlement Date
Payment, Buyer shall communicate to Seller in writing such inaccuracies no later
than 5:00 p.m. Central Daylight Time on Friday, May 5, 2017. The Parties shall
cooperate in good faith to agree on the Interim Settlement Statement as soon as
possible after Seller’s receipt of Buyer’s written report.

 

21

--------------------------------------------------------------------------------


 

(c)                                  If the Parties do not agree upon the
Interim Settlement Statement by 5:00 p.m. Central Daylight Time on Tuesday,
May 9, 2017, the Interim Settlement Date Payment will be calculated as set forth
in Seller’s Interim Settlement Statement except as provided in Section 4.02(d). 
When available, actual figures will be used for the Purchase Price adjustments
at Interim Settlement. To the extent actual figures are not available, estimates
shall be used. All amounts in the Interim Settlement Statement are subject to
Final Settlement adjustment under Section 4.03.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the only items in Seller’s Interim Settlement Statement that will be
based on Seller’s calculations in the event of any failure of Seller and Buyer
to agree prior to the Interim Settlement Date are, in Section 4.01(a) (Upward
Adjustments), subsections (i), (ii), (iii), (iv) and (vi), and in
Section 4.01(b) (Downward Adjustments), subsections (i), (ii), and (v).  The
calculations in Section 4.01(a)(v) and Section 4.01(b)(iii) are Title Benefits
and Title Defects governed by ARTICLE 6; the CL Realty Delay Amount under
Section 4.01(b)(iv) is specified; and items under Section 4.01(a)(vii) and
Section 4.01(b)(vi) are those agreed by the Parties.

 

Section 4.03                            Final Settlement Adjustments.

 

(a)                                 Final Settlement Statement. A final
adjustment statement based on the actual proceeds from the sale of Hydrocarbons
(net of Burdens), actual Property Costs, and such additional adjustments as may
be appropriate under Section 3.05(b)(ii), this ARTICLE 4 or ARTICLE 6, including
any adjustments not previously accounted for at Interim Settlement on account of
any Asserted Defects (the “Final Settlement Statement”), shall be prepared and
delivered by Seller to Buyer, with the assistance of Buyer, within thirty (30)
days after the end of the Cure Period, proposing further adjustments to the
calculation of the Purchase Price based on the information then available.
Seller and Buyer shall each be given access to and shall be entitled to review
and audit the other Party’s records pertaining to the computation of amounts in
such Final Settlement Statement.

 

(b)                                 Buyer’s Response. Within sixty (60) days
after the end of the Cure Period, Buyer shall deliver to Seller a written
statement describing in reasonable detail its objections (if any) to any amounts
or items set forth on or omitted from the Final Settlement Statement. If Buyer
does not raise objections within such period, then the Final Settlement
Statement shall become final and binding upon the Parties at the end of such
period.

 

(c)                                  Disputes. If Buyer raises objections, the
Parties shall negotiate in good faith to resolve any such objections. If the
Parties are unable to resolve any disputed item, other than any dispute with
respect to an Asserted Defect or Title Benefit, within fifteen (15) days after
Seller’s receipt of Buyer’s written objections to the Final Settlement
Statement, any such disputed item shall be submitted to the Accounting Referee
who shall be instructed to resolve such disputed item within thirty (30) days
and any dispute with respect to an Asserted Defect or Title Benefit shall be
resolved under Section 6.06.

 

22

--------------------------------------------------------------------------------


 

The resolution of disputes by the Accounting Referee shall be set forth in
writing and shall be conclusive, binding upon and non-appealable by the Parties.
The fees and expenses of the Accounting Referee shall be paid one-half by Buyer
and one-half by Seller. If Seller and Buyer are unable to agree on an Accounting
Referee within thirty (30) days after Seller’s receipt of Buyer’s written
objections, then Seller and Buyer agree to have the American Arbitration
Association select an Accounting Referee experienced with sale of asset
accounting and closing statements. The American Arbitration Association and
Accounting Referee costs will be paid fifty percent (50%) by Seller and fifty
percent (50%) by Buyer.

 

(d)                                 Final Settlement Payments. Within five
(5) business days after the Final Settlement Statement has become final and
binding on the Parties or, if applicable, the issuance of the Accounting
Referee’s decision,

 

(i)                                     in the event the total amount paid by
Buyer to Seller prior to Final Settlement is greater than the Purchase Price, as
finally determined in the Final Settlement Statement (following any
determination by the Accounting Referee or Consultant), Seller shall repay the
amount of such difference to Buyer; and

 

(ii)                                  in the event the total amount paid by
Buyer to Seller prior to Final Settlement is less than the Purchase Price, as
finally determined in the Final Settlement Statement (following any
determination by the Accounting Referee or Consultant), Buyer shall pay the
amount of such difference to Seller from amounts on deposit with the Escrow
Agent and, if such amounts on deposit with the Escrow Agent are insufficient or
if the Escrow Agent does not release the amounts on deposit, then from other
sources of funds.

 

Section 4.04                            Allocation of Revenues and Expenses.

 

(a)                                 Allocation of Refunds and Receivables as of
the Effective Time. Notwithstanding anything to the contrary in this ARTICLE 4,
the Parties acknowledge that all revenues, receivables, refunds and other
amounts attributable to the ownership or operation of the Mineral Assets prior
to the Effective Time are Excluded Assets and so required by Section 2.02 to be
distributed by Group Companies to Seller prior to or as soon after the Execution
Date as practical. Except to the extent an upward adjustment of the Base
Purchase Price has been made with respect thereto under Section 4.01(a), if
Buyer or any of the Asset Companies collects any such revenue, receivable,
refund or other amount, then from the Execution Date until eighteen (18) months
after the Execution Date Buyer shall promptly remit any such amount to Seller.
Notwithstanding anything to the contrary in this Article, after the Execution
Date, Buyer shall own all revenues, receivables, refunds and other amounts
attributable to the ownership or operation of the Interests, the Group
Companies, and the Mineral Assets on and after the Effective Time.

 

23

--------------------------------------------------------------------------------


 

Except to the extent a downward adjustment of the Base Purchase Price has been
made with respect thereto under Section 4.01(b), if Seller collects any such
revenue, receivable, refund or other amount, then from the Effective Time until
eighteen (18) months after the Execution Date Seller shall promptly remit any
such amount to Buyer.

 

(b)                                 Audit Adjustments. The Parties acknowledge
that all rights and obligations relating to adjustments resulting from any
operating agreement and other audit claims asserted by or against third party
operators to the extent attributable to ownership or operation of the Mineral
Assets prior to the Effective Time are Excluded Assets. Any credit received by
Buyer pertaining to such an audit claim shall be paid to Seller within thirty
(30) days after receipt.

 

(c)                                  Refunds of Asset Taxes. Refunds of Asset
Taxes shall be promptly paid as follows (or to the extent payable but not paid
due to offset against other Taxes shall be promptly paid (or retained, as
appropriate) by the Party receiving the benefit of the offset as follows as
required under Section 2.02: (i) paid or distributed to Seller to the extent
attributable to periods prior to the Effective Time; and (ii) retained by Asset
Companies to the extent attributable to periods from and after the Effective
Time.

 

(d)                                 Other Proceeds and Expenses. From the
Effective Time until eighteen (18) months after the Execution Date, subject to
and except as otherwise provided in this Agreement,

 

(i)                                     all monies, refunds, proceeds, receipts,
credits, receivables, accounts and income attributable to the Mineral Assets
(A) for all periods of time from and after the Effective Time shall be the sole
property and entitlement of Buyer, and, to the extent received by Seller, Seller
shall fully disclose and account therefor to Buyer promptly, and (B) for the
period of time prior to the Effective Time shall be the sole property and
entitlement of Seller and to the extent received by Buyer, Buyer shall fully
disclose and account therefor to Seller promptly and, similarly,

 

(ii)                                  all Property Costs (A) attributable to
periods prior to the Effective Time shall be the sole responsibility of Seller,
and Seller shall promptly pay same, or if paid by Buyer, promptly reimburse
Buyer for same and (B) which are attributable to periods from and after the
Effective Time shall be the sole responsibility of Buyer and Buyer shall
promptly pay same, or if paid by Seller, promptly reimburse Seller for same.

 

(e)                                  Cooperation. Each Party covenants and
agrees to promptly inform the other with respect to amounts owing under this
Section 4.04.

 

ARTICLE 5
BUYER’S DUE DILIGENCE

 

Section 5.01                            Access.

 

(a)                                 From the Execution Date until the earlier of
30 days after the Interim Settlement Date or the date in which Seller vacates
the premises in accordance with a sublease of thereof (provided that Seller will
give Buyer at least 10 days’ prior written notice of any such earlier vacation
of the premises), Seller grants to Buyer and its representatives, employees,
consultants, independent contractors,

 

24

--------------------------------------------------------------------------------


 

attorneys and other advisors reasonable access during Seller’s normal business
hours to the Contracts and the Records, which shall be made available for review
in Seller’s offices, through access to a virtual data room or other mutually
acceptable location. Without limiting the generality of the foregoing, from the
Execution Date until 30 days after the Interim Settlement Date, Buyer shall have
access to during regular business hours and the right to use the offices of
Seller located at 1801 Broadway, Suite 600, Denver, Colorado 80202, so that
Buyer may complete transfer of all Records and administer the Mineral Assets
pending relocation of the Asset Companies’ records and operations to Buyer’s
offices.

 

(b)                                 After the Execution Date, Buyer agrees to
provide Seller and its representatives reasonable access during Buyer’s normal
business hours to the Contracts and Records and such Leases and other Mineral
Assets as Seller may reasonably request during the Cure Period in connection
with Seller’s efforts to cure Asserted Defects.

 

ARTICLE 6
TITLE MATTERS

 

Section 6.01                            Defect Notices. Subject to
Section 6.04(b), Buyer may deliver to Seller one or more Defect Notices on or
before the Interim Defect Notice Date with regard to Title Defects affecting any
Non-Producing Fee Minerals underlying Lands in the States of Texas or Louisiana
(each, an “Interim Defect Notice”) and again, but solely with regard to Title
Defects affecting any Non-Producing Fee Minerals underlying Lands only in the
State of Texas, between the Interim Defect Notice Date and the Final Defect
Notice Date (each, an “Additional Defect Notice”). Any matters that may
otherwise constitute Title Defects with regard to Title Defects affecting any
Non-Producing Fee Minerals underlying Lands in the State of Texas or Louisiana,
but with respect to which Seller has not received a Defect Notice from Buyer by
the Interim Defect Notice Date or, solely with regard to Title Defects affecting
any Non-Producing Fee Minerals underlying Lands in the State of Texas, by the
Final Defect Notice Date, shall be deemed to have been conclusively waived by
Buyer for all purposes and shall constitute Permitted Exceptions.

 

Section 6.02                            Seller’s Response to Asserted Defects.
With respect to any Asserted Defect, Seller may elect to proceed under the
following options:

 

(a)                                 Accept.  If Seller fails to make any other
election under this Section 6.02 in a timely fashion, Seller shall be deemed to
have agreed with the Asserted Defect based on the relevant Defect Notice.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Cure. Seller may elect to cure such Asserted
Defect during the Cure Period by notifying Buyer within ten (10) days after
receiving the Defect Notice, provided that such election shall not waive or be
deemed to waive Seller’s right to dispute the existence of such Asserted Defect
or the adjustment to the Base Purchase Price asserted with respect thereto under
Section 6.06.  To the extent Buyer’s cooperation is necessary to cure any
Asserted Defect, Buyer agrees to reasonably assist Seller’s effort to cure such
Asserted Defect. If Seller cures any Asserted Defect during the Cure Period,
then such Asserted Defect will thereafter no longer be considered for purposes
of determining whether the Aggregate Defect Threshold has been met.  If Seller
cures any such Asserted Defect during the Cure Period the full amount of the
Asserted Defect shall be credited to Seller without the application of any
threshold.

 

(c)                                  Contest.  Seller may elect to contest the
existence of a Title Defect alleged by Buyer in the Defect Notice or Buyer’s
Title Defect amount set forth therein by notifying Buyer within ten (10) days
after receiving the Defect Notice, provided that such notice shall state with
reasonable specificity the basis of Seller’s rejection of the Title Defect
alleged by Buyer or of Buyer’s Title Defect amount and shall include copies of
the records, resources and additional documentation substantiating the Seller’s
rejection of the Title Defects or Title Defect amount, as applicable, alleged by
Buyer in a Defect Notice (a “Defect Rejection Notice”). Following Seller’s
timely delivery of a Defect Rejection Notice, the Parties will in good faith
negotiate the validity of the claim and the amount of any adjustment to the
Purchase Price. If the Parties fail to agree, the dispute resolution provisions
of Section 6.06 shall apply.

 

Section 6.03                            Purchase Price Adjustments for Defects;
Quitclaim by Buyer. (a)                      For all Interim Asserted Defects
that Seller has elected to cure pursuant to Section 6.02(b) but are not cured by
Seller prior to 5:00 pm on Thursday, April 27, 2017, the adjustment of the
Interim Settlement Date Payment under Section 4.01(b)(iii) shall be calculated
in accordance with Section 6.03(b) based on the number of Net Mineral Acres
specified by Buyer in the relevant Interim Defect Notices, subject to adjustment
at Final Settlement under Section 4.03 upon cure or resolution of any contest.

 

(b)                                 All adjustments to the Base Purchase Price
based on Title Defects will be determined as set forth below. Buyer and Seller
will in good faith negotiate the validity of the claim and the amount of any
adjustment to the Base Purchase Price for an Asserted Defect using the following
criteria but without duplication:

 

(i)                                     Net Mineral Acre Variances; Quitclaim.
For Non-Producing Fee Minerals underlying Lands in Texas and Louisiana, if the
Asserted Defect is the failure of Asset Companies to have Defensible Title to
the number of Net Mineral Acres represented on Schedule 1.01(a) for the
applicable state, then (x) the downward adjustment shall be an amount equal to
the Allocated Value per Net Mineral Acre of the affected Non-Producing Fee
Minerals for such state multiplied by the shortfall in Net Mineral Acres from
the amount shown on Schedule 1.01(a) for such state,

 

26

--------------------------------------------------------------------------------


 

and (y) upon Seller’s request following Final Settlement, Buyer will cause
Forestar Minerals to quitclaim the relevant Non-Producing Fee Minerals to Seller
or its designee.  For the avoidance of doubt, the Allocated Values of
Non-Producing Fee Minerals underlying Lands in Texas and Louisiana to be used in
the calculation of Title Defect amounts are:

 

(A)                              
Texas:                                                           $101.82 / Net
Mineral Acre; and

 

(B)                              
Louisiana:                                      $300.76 / Net Mineral Acre.

 

(ii)                                  Liens. If the adjustment is based on a
Lien upon a Mineral Asset that is liquidated in amount, then the downward
adjustment is the lesser of the amount necessary to remove such Lien from the
affected Mineral Asset or the Allocated Value of such Mineral Asset.

 

(iii)                               Other. If an asserted Title Defect
represents an obligation, encumbrance, burden or charge upon or other defect of
a type not described above, and for which the economic detriment to Buyer is
unliquidated, the downward adjustment shall be determined by taking into account
the following factors: (i) the Allocated Value of the applicable Non-Producing
Fee Minerals; (ii) the portion of the Non-Producing Fee Minerals affected by the
Title Defect; (iii) the legal effect of the Title Defect; (iv) the likelihood
that the Title Defect will prevent or impair the timely receipt of any
production revenues attributable to the Non-Producing Fee Minerals; (v) the
likelihood that the Title Defect will increase the costs or expenses relating to
the maintenance, operation or development of the Mineral Asset in the ordinary
course of business; (vi) the potential discounted economic effect of the Title
Defect over the life of the affected Mineral Asset; and (vii) such other
reasonable factors as are necessary to make a proper evaluation. If a Title
Defect is not in effect or does not adversely affect a Mineral Asset throughout
the entire productive life of such Mineral Asset, such fact shall be taken into
account in determining the downward adjustment. The downward adjustment for any
given Title Defect shall be determined without duplication of any costs or
losses included in the downward adjustment for another Title Defect.

 

Section 6.04                            Limitations on Adjustments for Title
Defects.(a)                    No adjustment will be made to the Base Purchase
Price for uncured Asserted Defects unless the total of all individual
adjustments for Asserted Defects exceeds Two Hundred Fifty Thousand Dollars
($250,000.00) (the “Aggregate Defect Threshold”).

 

(b)                                 The aggregate reduction of the Purchase
Price on account of all Title Defects shall not exceed Eight Million Two Hundred
Thousand Dollars ($8,200,000) unless the CL Realty Delay Amount has been
deducted from the Interim Settlement Date Payment under Section 4.01(b)(iv).  In
that case, the aggregate reduction of the Purchase Price on account of all Title
Defects shall not exceed Seven Million Six Hundred Thousand Dollars
($7,600,000.00).

 

27

--------------------------------------------------------------------------------


 

(c)                                  In no event will the aggregate amount of
Title Defect adjustments exceed the Allocated Value of the applicable Mineral
Asset.

 

Section 6.05                            Title Benefits.(a)  Seller shall be
deemed to have conclusively waived any Title Benefits of which it fails to
notify Buyer on or before the Interim Settlement Date.  The upward adjustment to
the Base Purchase Price to which Seller is entitled to in respect of a Title
Benefit shall be determined using the same principles as provided in
Section 6.03 with respect to Title Defects; provided that no adjustment will be
made to the Base Purchase Price for Title Benefits unless the total of all
individual adjustments for Title Benefits exceeds Two Hundred Fifty Thousand
Dollars ($250,000.00).

 

Section 6.06                            Defect or Benefit Disputes.

 

(a)                                 Dispute Notice.  If (A) Seller delivers a
Defect Rejection Notice for an alleged Title Defect and following the
negotiations in good faith required by Section 6.02(c), Seller and Buyer are not
in agreement as to (i) the existence of or value attributable to an Asserted
Defect or Title Benefit, or (ii) the amount of any adjustments to be made to the
Purchase Price in respect of any Asserted Defect or Title Benefit, or (B) if
Seller elects to cure an Asserted Defect, Seller and Buyer are not in agreement
as to whether or to what extent an Asserted Defect has been cured, then Seller
and Buyer will submit the dispute to arbitration as provided in this
Section following written notice from one Party to the other Party on or before
the date thirty (30) days following the end of the Cure Period that such Party
is initiating dispute resolution in accordance with this Section, such notice to
describe in reasonable detail the nature and specifics of the dispute (a
“Dispute Notice”). Buyer, with respect to Asserted Defects, and Seller, with
respect to Title Benefits, shall be deemed to have conclusively waived any
unresolved Asserted Defect, or cure thereof, or any unresolved Title Benefit,
with respect to which the applicable Party has not delivered a Dispute Notice to
the other Party on or before the date thirty (30) days following the end of the
Cure Period Dispute Procedure. Following delivery of a Dispute Notice, the
applicable dispute shall be resolved through the binding dispute resolution
process set forth in this Section by submission to the Consultant. If Seller and
Buyer are unable to agree on a Consultant within thirty (30) days after receipt
of the initiating notice, then Seller and Buyer agree to have the Consultant
selected by the American Arbitration Association. The cost of the Consultant and
American Arbitration Association shall be paid fifty percent (50%) by Seller and
fifty percent (50%) by Buyer. Seller and Buyer shall each present to the
Consultant, with a simultaneous copy to the other Party, a single written
statement of its position on the disputed question, together with a copy of this
Agreement and any supporting material that such Party desires to furnish, not
later than the fifth (5th) Business Day after appointment of the Consultant.

 

28

--------------------------------------------------------------------------------


 

In making its determination, the Consultant shall be bound by the terms of this
Agreement and, without any additional or supplemental submittals by either
Party, may consider available legal and industry matters as in their opinion are
necessary or appropriate to make a proper determination Determination. By the
thirtieth (30th) day following the submission of the matter to the Consultant,
applying the principles set forth in this Section, the Consultant shall make a
determination. The decision of the Consultant shall be in writing with reasons,
shall be final, conclusive and binding on the Parties, without right of appeal,
and shall be enforceable against the Parties in any court of competent
jurisdiction. The Consultant shall act as an expert for the limited purpose of
determining the specific title dispute presented to it, shall be limited to the
procedures set forth in this Section, may not hear or decide any matters except
the specific title disputes presented to them and may not award damages,
interest, costs, attorney’s fees, expenses or penalties to either Party.

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Section 7.01                            Seller’s Corporate Representations and
Warranties. Seller represents and warrants to Buyer as of the date hereof as
follows:

 

(a)                                 Organization and Good Standing. Seller is
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware. Seller is duly qualified and/or licensed, as may be required,
and in good standing in all states in which such qualification or license is
required, except where the failure to be so qualified or licensed would not
constitute a Material Adverse Effect.

 

(b)                                 Authority.  Seller has adequate power,
authority and legal right to enter into, execute, deliver and perform this
Agreement and the Assignment and each other agreement, instrument, or document
executed or to be executed by Seller in connection with the transactions
contemplated hereunder and to consummate such transactions and Seller has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and the Assignment. This Agreement and the Assignment are legal,
valid and binding with respect to Seller and enforceable in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally.

 

(c)                                  No Breach. The execution, delivery, and
performance of this Agreement do not and will not: (i) violate any provision of
any governing document of Seller; or (ii) to Seller’s Knowledge, violate any law
to which Seller is subject except where such violation would not constitute a
Material Adverse Effect.

 

(d)                                 Litigation. Except as disclosed in Schedule
7.01(d), there are no proceedings pending or, to Seller’s Knowledge, threatened
in writing against Seller involving the ownership of the Interests or
questioning the validity of or seeking to prevent the consummation of this
Agreement or any other action taken or to be taken in connection herewith or
which would have a Material Adverse Effect on Seller or its ability to
consummate the transactions contemplated hereby.

 

29

--------------------------------------------------------------------------------


 

(e)                                  Taxes. Except as disclosed in Schedule
7.01(e), all income and franchise taxes based on or measured by Seller’s
ownership of the Interests, to Seller’s Knowledge, have been timely paid when
due.

 

(f)                                   Brokers or Finder’s Fees. Seller has not
incurred any liability, contingent or otherwise, for brokers’ or finders’ fees
in respect of the transactions contemplated by this Agreement for which Buyer
will have any responsibility whatsoever.

 

(g)                                  Bankruptcy. There are no bankruptcy,
reorganization or receivership proceedings (i) pending against or being
contemplated by Seller or any of its Affiliates or (ii) to Seller’s Knowledge,
threatened against Seller or any of its Affiliates.

 

(h)                                 Title to Interests.  Seller holds of record
and owns beneficially all of the Interests free and clear of any encumbrance,
lien, option, pledge, assessment, security interest, right of first refusal or
similar right or restriction of any nature whatsoever.  The Interests have been
duly authorized and validly and legally issued and were not issued in violation
of any preemptive rights or other preferential rights of subscription or
purchase of any Person. No contracts exist with respect to the voting or
transfer of any of the Interests and no Person is obligated or entitled to
redeem or otherwise acquire the Interests.  On the Execution Date, Buyer will
receive good and marketable title to the Interests free and clear of any Lien.

 

(i)                                     Records; Officers.  Seller has
maintained records and resolution for the Group Companies and has provided for
the election or appointment of managers and officers of the Group Companies.

 

ARTICLE 8
REPRESENTATIONS AND WARRANTIES
FOR ASSET COMPANIES

 

Section 8.01                            Seller’s Representations and Warranties.
The Seller represents and warrants to the Buyer as of the Execution Date as
follows:

 

(a)                                 Formation.

 

(i)                                     Forestar Minerals is duly formed as a
limited partnership, validly existing and in good standing under the laws of the
State of Delaware.  Forestar Oil & Gas is duly formed as a limited liability
company, validly existing, and in good standing under the laws of the State of
Delaware.  Each of the Asset Companies is duly qualified and/or licensed, as may
be required, and in good standing in all states in which such qualification or
license is required except where the failure to be so qualified or licensed
would not constitute a Material Adverse Effect.

 

30

--------------------------------------------------------------------------------


 

(ii)           Each of Forestar Minerals GP Company and Forestar Minerals LP
Company is duly formed as a limited liability company, validly existing and in
good standing under the laws of the State of Delaware, and duly qualified and/or
licensed, as may be required, and in good standing in all states in which such
qualification or license is required except where the failure to be so qualified
or licensed would not constitute a Material Adverse Effect.

 

(b)           Interests.  The Interests constitute all of the equity of the
Acquired Companies and are duly authorized, validly issued, fully paid, and
non-assessable.  No preferred membership interests in any Acquired Company have
been issued.

 

(c)           General and Limited Partnership Interests. Forestar Minerals GP
Company holds of record and owns beneficially all of the Forestar Minerals GP
Interests and Forestar Minerals LP Company holds of record and owns beneficially
all of the Forestar Minerals LP Interests free and clear of any Lien.  The
Forestar Minerals GP Interests and Forestar Minerals LP Interests have been duly
authorized and validly and legally issued and were not issued in violation of
any preemptive rights or other preferential rights of subscription or purchase
of any Person.  No contracts exist with respect to the voting or transfer of any
of the Forestar Minerals GP Interests or Forestar Minerals LP Interests and no
Person is obligated or entitled to redeem or otherwise acquire any of the
Forestar Minerals GP Interests or Forestar Minerals LP Interests.

 

(d)           Legal Power. The consummation of the transactions contemplated by
this Agreement will not violate, nor be in conflict with any provision of the
LLC Agreements or the LP Agreement or applicable laws, except where such
violation or conflict would not constitute a Material Adverse Effect.

 

(e)           Brokers. No broker or finder is entitled to any brokerage or
finder’s fee, or to any commission, based in any way on agreements, arrangements
or understandings made by or on behalf of any of the Group Companies for which
Seller or Buyer has or will have any liabilities or obligations (contingent or
otherwise).

 

(f)            Bankruptcy. There are no bankruptcy, reorganization or
arrangement proceedings pending, being contemplated by or to Seller’s Knowledge
threatened against any of the Group Companies.

 

(g)           Litigation. Except as disclosed in Schedule 7.01(d) there is no
suit, action, claim, investigation or inquiry by any Person and no legal,
administrative or arbitration proceeding filed or, to Seller’s Knowledge,
threatened against Seller, any Affiliate of Seller (including any of the Group
Companies) or any of the Mineral Assets in connection with their business,
which, if adversely determined, would have a Material Adverse Effect.

 

(h)           Environmental Matters. Seller has made available to Buyer all
material environmental investigations or audits and all third party
environmental reports in possession of Seller or any Group Company addressing
the Mineral Assets and the operations of the Group Companies, a list of which is
set forth on Schedule 8.01(h).

 

31

--------------------------------------------------------------------------------


 

(i)            Except as set forth in Schedule 8.01(h), there are no pending or,
to Seller’s Knowledge, threatened, enforcement, clean-up, removal, remediation,
mitigation or other claims or proceedings against any Group Company under any
Environmental Law (including any claim resulting from off-site disposal).

 

(ii)           Except as set forth in Schedule 8.01(h), to Seller’s Knowledge,
the Asset Companies have all material environmental permits for the ownership
and operation (if any) of the Mineral Assets, as currently conducted, no
proceeding is pending to revoke any such environmental permit and the Group
Companies are each in material compliance with such environmental permits.

 

(i)            Taxes.  Each of the Group Companies is classified as a
disregarded entity pursuant to section 301.7701-3 of the Treasury regulations.
None of the Group Companies has made an election pursuant to section 301.7701-3
of the Treasury regulations to be classified as an association. To Seller’s
Knowledge: (i) all tax returns and tax reports required by Governmental
Authority with respect to the Group Companies have been filed on a timely basis
(including extensions) and are true, correct and complete; (ii) all taxes shown
due on tax returns filed with any Governmental Authority with respect to taxes
paid by or with respect to the Group Companies have been paid; (iii) no claim
has been made or is expected to be made by any Governmental Authority with
respect to taxes paid by or with respect to the Group Companies on their tax
returns; and (iv) there are no encumbrances on any of the Mineral Assets that
have arisen in connection with any failure (or alleged failure) of the Group
Companies to pay any tax to any Governmental Authority.

 

(j)            Special Warranty of Title to the Mineral Assets. From and after
the date the Final Settlement Statement has become final and binding on the
Parties (including following resolution of any dispute pursuant to this
Agreement), Seller warrants and agrees to defend title to the Fee Minerals,
Leases and Wells solely unto Buyer and the Group Companies against every person
whomsoever lawfully claiming or to claim the same or any part thereof, by,
through or under Seller or any Group Company, but not otherwise; subject,
however, to the Permitted Exceptions, and limited in all cases to the Allocated
Values of the Fee Minerals, Leases and Wells.

 

(k)           No Dispositions.  Except as set forth in Schedule 8.01(k), the
Asset Companies have not sold or transferred any Fee Minerals, Leases, or Wells
or any interests therein since the Effective Time.

 

(l)            Subsidiaries. No Group Company owns, directly or indirectly, any
equity or other securities of any corporation, partnership, limited liability
company, joint venture, association or other entity, except as set forth on
Schedule 8.01(l).

 

32

--------------------------------------------------------------------------------


 

(m)          Material Contracts; No  Default. Schedule 8.01(m) is a complete
list of all Contracts, other than the Leases, that (i) may be expected to impose
on any Group Company an aggregate amount of obligations in excess of US $50,000
(including all seismic contracts and related licenses) and (ii) are in effect as
of the Execution Date, and cannot be cancelled without penalty or without more
than sixty (60) days’ notice .  No Group Company, Seller Affiliate or CL Realty
is in in breach of or in default under any Contract to which it is a party
except for such breaches and defaults as would not, individually or
collectively, have a Material Adverse Effect.

 

(n)           Compliance with Law.  All material filings and notices relating to
the Mineral Assets or the ownership or operation thereof, required to be made by
the Asset Companies with all applicable state and federal agencies have been
made by or on behalf of the Asset Companies except where the failure to file
could not reasonably be expected to have a Material Adverse Effect. No Group
Company is in violation of any Law, except for such violations as are not,
individually or in the aggregate, reasonably expected to have a Material Adverse
Effect.

 

(o)           Absence of Undisclosed Liabilities. No Group Company has incurred
any liabilities, whether accrued, absolute or contingent (“Liabilities”), except
for Liabilities that individually or in the aggregate (a) have not had, and
would not be reasonably likely to have or result in, a Material Adverse Effect,
or (b) do not exceed $250,000.00.

 

(p)           Employees and Employee Benefit Plans. No Group Company has any, or
has ever had any, employees, and no Group Company does or has within the
preceding six (6) years maintained, sponsored, contributed to, or had any
liability with respect to an Employee Benefit Plan.  Neither any Group Company
nor any entity which together with any Group Company is treated as a single
employer under Section 414(t) of the Code has ever maintained, sponsored,
contributed to or had any liability with respect to any Employee Benefit Plan
that is subject to Title IV of ERISA (including a “multiemployer plan” within
the meaning of Section 3(37) of ERISA).

 

(q)           Preferential Rights. There are no third parties with any
preferential rights to purchase any of the Mineral Assets or any interest in any
Mineral Assets that are triggered by the transactions contemplated in this
Agreement.

 

(r)            Consents. Except with regard to conveyance of the CL Realty
Assets, no consent, approval, or authorization of, or designation, or filing
with, any Governmental Authority or other person or entity is required on the
part of Seller or any Group Company or other Affiliate of Seller in connection
with the valid execution and delivery of this Agreement or the consummation of
transactions contemplated hereby.

 

(s)            Imbalances.  As of the Effective Time, there were no Imbalances
pertaining to the Mineral Assets.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Section 9.01         Buyer’s Representations and Warranties. Buyer represents
and warrants to Seller as of the date hereof and as of the Interim Settlement
Date as follows:

 

(a)           Organization and Good Standing. Buyer is duly formed, validly
existing and in good standing under the laws of the State of Delaware.  Buyer is
duly qualified and/or licensed, as may be required, and in good standing in all
states in which qualification is required. Buyer has all requisite power and
authority to acquire, own and operate the Interests.

 

(b)           Powers.  Buyer is duly authorized and empowered to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby. No instrument to which the Buyer is a party or is bound,
nor any court order or governmental law, rule or regulation, will be violated by
the Buyer’s execution and consummation of this Agreement.

 

(c)           No Restriction. Buyer is not subject to any order, judgment or
decree, or the subject of any litigation, claim or Proceeding, pending or, to
Buyer’s Knowledge, threatened or any other restriction of any kind or character
specific to the Buyer, which would affect the Buyer’s ability to carry out the
transactions contemplated by this Agreement.

 

(d)           Authority. Buyer has adequate power, authority and legal right to
enter into, execute, deliver and perform this Agreement and the Assignment and
each other agreement, instrument, or document executed or to be executed by
Buyer in connection with the transactions contemplated hereunder and to
consummate such transactions and Buyer has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
Assignment. This Agreement and the Assignment are legal, valid and binding with
respect to Buyer and enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally.

 

(e)           No Breach. The execution, delivery, and performance of this
Agreement do not and will not to Buyer’s Knowledge: (i) violate any provision of
any governing document of Buyer; (ii) violate any law to which Buyer or any of
its assets is subject; or (iii) violate, breach or constitute a default under,
or result (with notice or lapse of time or both) in the breach, violation,
acceleration or termination of, any agreement, contract, instrument, license,
lease, promissory note, indenture, mortgage, deed of trust, or other arrangement
to which Buyer is subject or by which any of its assets is bound or subject,
except, with respect to any such violation, breach, default, acceleration or
termination which would not reasonably be expected to prevent the consummation
of the transactions contemplated hereby by Buyer or result in Seller incurring
any loss or liability therefrom.

 

(f)            Consent. No consent, approval, or authorization of, or
designation, or filing with, any Governmental Authority or any other person or
entity is required on the part of Buyer in connection with the valid execution
and delivery of this Agreement or the consummation of transactions contemplated
hereby.

 

34

--------------------------------------------------------------------------------


 

(g)           Litigation. There are no proceedings pending or, to Buyer’s
Knowledge, threatened in writing against Buyer questioning the validity of or
seeking to prevent the consummation of this Agreement or any other action taken
or to be taken in connection herewith, or which would have a Material Adverse
Effect on Buyer or its ability to consummate the transactions contemplated
hereby.

 

(h)           Brokers or Finder’s Fees. Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the
transactions contemplated by this Agreement for which Seller will have any
responsibility whatsoever.

 

(i)            Qualifications.  Buyer is qualified with all applicable
Governmental Authorities to own the Interests.

 

(j)            Funding; Investment. Buyer has available (through cash on hand or
existing credit arrangements or otherwise) all funds necessary for acquisition
of the Interests pursuant to this Agreement, as and when needed, and to perform
its obligations hereunder. Buyer is experienced in and knowledgeable about the
oil and gas business and the acquisition of oil and gas properties and Buyer is
aware of the risks of such investments.

 

(k)           Knowledgeable Buyer. Buyer acknowledges that Seller has not made
any representation or warranty, expressed or implied, as to the accuracy or
completeness of any information regarding the Mineral Assets except as expressly
set forth in this Agreement. In making its decision to enter into this Agreement
and to consummate the transactions contemplated hereby, except for the express
representations and warranties of Seller set forth in this Agreement, Buyer has
relied solely on its own independent investigation and evaluation of the Mineral
Assets and not on any comments, statements, projections or other material made
or given by any representative, consultant or advisor of Seller or any Affiliate
or representative of Seller. Buyer acknowledges and affirms that on or prior to
Interim Settlement, Buyer will have completed its independent investigation as
contemplated in Section 10.02 and made all such reviews and inspections of the
Interests as it has deemed necessary or appropriate to consummate the
transaction contemplated hereunder. Buyer is an “accredited investor”, as such
term is defined in Regulation D of the Securities Act of 1933, as amended, and
Buyer is acquiring the Interests for its own account and not with the intent to
make any distribution of undivided interests thereof which would violate any
applicable laws.

 

(l)            Bankruptcy. There are no bankruptcy, reorganization or
receivership proceedings (i) pending against or being contemplated by Buyer or
(ii) to Buyer’s Knowledge, threatened against Buyer.

 

35

--------------------------------------------------------------------------------


 

(m)          Non-Reliance. Except for the representations and warranties of
Seller in ARTICLE 7 and ARTICLE 8 (including the related disclosure schedules,
the certificate of Seller to be delivered on the Execution Date), Buyer has not
relied upon any oral or written statements, representations or warranties that
have been made by or on behalf of Seller or any of its representatives
concerning the condition, operation, performance or prospects of the Mineral
Assets, or upon any written reports, financial data, business plans,
projections, or forecasts, any audits, studies, or assessments, or any other
written materials, copies of which may have been furnished to Buyer or as to
which Buyer may have been provided access in connection with the transactions
contemplated by this Agreement. Buyer and its representatives have (i) been
permitted full and complete access to all materials in Seller’s or its
representatives’ possession relating to the Interests and the Mineral Assets,
(ii) been afforded the opportunity to ask all questions of Seller concerning the
Interests and the Mineral Assets, (iii) been afforded the opportunity to
investigate the condition, including the subsurface condition, of the Mineral
Assets, and (iv) had the opportunity to take such other actions and make such
other independent investigations as Buyer deems necessary to evaluate the
Mineral Assets and understand the merits and risks of an investment in the
Interests and to verify the truth, accuracy, and completeness of the materials,
documents and other information provided or made available to Buyer, whether by
Seller or otherwise.

 

ARTICLE 10
SCOPE OF REPRESENTATIONS OF SELLER

 

Section 10.01       Information About the Interests and the Mineral Assets. The
express representations and warranties of Seller contained in this Agreement,
the Assignment, and the certificate delivered on the Execution Date are
exclusive and are in lieu of all other representations and warranties, express,
implied or statutory. Except as expressly set forth in other provisions of this
Agreement or in the Assignment, Seller disclaims all liability and
responsibility for any representation, warranty, statements or communications
(orally or in writing) to Buyer, including any information contained in any
opinion, information or advice that may have been provided to Buyer by any
employee, officer, director, agent, consultant, engineer or engineering firm,
trustee, representative, investment banker, financial advisor, partner, member,
beneficiary, stock holder or contractor of Seller whenever and however made,
including those made in any data room or internet site and any supplements or
amendments thereto or during any negotiations with respect to this Agreement or
any confidentiality agreement previously executed by the Parties with respect to
the Interests and the Mineral Assets.

 

36

--------------------------------------------------------------------------------


 

FURTHER, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY OR
IMPLIED, AS TO (i) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY
DATA, INFORMATION OR RECORDS NOW, HERETOFORE OR HEREAFTER FURNISHED TO BUYER IN
CONNECTION WITH THE INTERESTS OR THE MINERAL ASSETS OR OTHERWISE CONSTITUTING A
PORTION OF THE MINERAL ASSETS; (ii) THE PRESENCE, QUALITY AND QUANTITY OF OIL
AND GAS RESERVES (IF ANY) ATTRIBUTABLE TO THE MINERAL ASSETS, INCLUDING WITHOUT
LIMITATION, SEISMIC DATA AND SELLER’S INTERPRETATION AND OTHER ANALYSIS THEREOF;
(iii) THE ABILITY OF THE MINERAL ASSETS TO PRODUCE OIL AND GAS, INCLUDING
WITHOUT LIMITATION PRODUCTION RATES, DECLINE RATES AND RECOMPLETION
OPPORTUNITIES; (iv) ALLOWABLES, OR OTHER REGULATORY MATTERS; (v) THE PRESENT OR
FUTURE VALUE OF THE ANTICIPATED INCOME, COSTS OR PROFITS, IF ANY, TO BE DERIVED
FROM THE MINERAL ASSETS; (vi) EXCEPT AS SET FORTH IN Section 8.01(h), THE
ENVIRONMENTAL CONDITION OF THE MINERAL ASSETS; (vii) THE PLUGGING AND
ABANDONMENT AND SURFACE RESTORATION LIABILITIES ASSOCIATED WITH THE MINERAL
ASSETS; (viii) ANY PROJECTIONS AS TO EVENTS THAT COULD OR COULD NOT OCCUR;
(ix) THE TAX ATTRIBUTES OF THE INTERESTS OR ANY MINERAL ASSET; (x) EXCEPT AS SET
FORTH IN Section 8.01(j), TITLE TO ANY MINERAL ASSETS; (xi) ANY IMPLIED OR
EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT; (xii) WHETHER
ANY LOUISIANA MINERAL SERVITUDE OR ANY OTHER TERMINABLE INTEREST IS IN FULL
FORCE AND EFFECT OR HAS PRESCRIBED OR OTHERWISE TERMINATED; AND (xiii) ANY OTHER
MATTERS CONTAINED IN OR OMITTED FROM ANY INFORMATION OR MATERIAL FURNISHED TO
BUYER BY SELLER OR OTHERWISE CONSTITUTING A PORTION OF THE MINERAL ASSETS.  ANY
DATA, INFORMATION OR OTHER RECORDS FURNISHED BY SELLER ARE PROVIDED TO BUYER AS
A CONVENIENCE AND BUYER’S RELIANCE ON OR USE OF THE SAME IS AT BUYER’S SOLE
RISK.

 

Section 10.02       Independent Investigation. Buyer has made its own
independent investigation, analysis and evaluation of the transactions
contemplated by this Agreement (including Buyer’s own estimate and appraisal of
the extent and value of Group Companies’ balance sheets and other financial
records, oil and gas reserves (if any) attributable to the Mineral Assets and an
independent assessment of the risks, including environmental risks, and
liabilities associated with the acquisition or operation of the Mineral Assets).
Buyer has had access to perform its investigation and has not relied on any
representations by Seller other than those expressly set forth in this Agreement
or in the Assignment.

 

Section 10.03       “AS IS, WHERE IS”.

 

(a)           Except as expressly set forth in this Agreement, the Mineral
Assets are owned by the Asset Companies AS IS AND WHERE IS AND WITHOUT WARRANTY
OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,

 

37

--------------------------------------------------------------------------------


 

ANY WARRANTY OF TITLE, MERCHANTABILITY, CONDITION OR FITNESS FOR A PARTICULAR
PURPOSE. PRIOR TO CLOSING, BUYER SHALL HAVE INSPECTED THE MINERAL ASSETS AND
UPON CLOSING WILL ACCEPT THE MINERAL ASSETS IN THEIR PRESENT STATUS, CONDITION
AND STATE OF REPAIR, “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS”; and

 

(b)           FURTHER, EXCEPT AS SET FORTH IN Section 8.01(h), SELLER HAS NOT
AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE
RELEASE OF SUBSTANCE, WASTES OR MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION
OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER
ENVIRONMENTAL CONDITION OF THE MINERAL ASSETS.

 

Section 10.04       Waiver of Deceptive Trade Practices Acts. BUYER WAIVES ITS
RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES ACT SECTION 17.41 et seq., TEXAS
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS, AND UNDER
SIMILAR STATUTES ADOPTED IN OTHER STATES, TO THE EXTENT THEY HAVE APPLICABILITY
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. AFTER CONSULTATION WITH AN
ATTORNEY OF ITS SELECTION, BUYER CONSENTS TO THIS WAIVER.

 

Section 10.05       UTPCPL Waiver. Buyer hereby waives the provisions of the
Louisiana unfair trade practices and consumer protection law (La. R.S. 51:1402,
et seq.). Buyer warrants and represents that it: (i) is experienced and
knowledgeable with respect to the oil and gas industry generally and with
transactions of this type specifically; (ii) possesses ample knowledge,
experience and expertise to evaluate independently the merits and risks of the
transactions herein contemplated; and (iii) is not in a significantly disparate
bargaining position.

 

Section 10.06       Disclaimers as to Physical Condition of the Mineral Assets.

 

(a)           Subject in all respects to Section 14.03, (A) the Mineral Assets
have been used for oil and gas drilling and production operations and possibly
for the storage and disposal of waste materials or hazardous substances related
to oil field operations, and physical changes in or under the Mineral Assets or
adjacent lands may have occurred as a result of such uses; (B) the Mineral
Assets also may contain buried pipelines and other equipment, whether or not of
a similar nature, the existence or locations of which may not be known by Seller
or be readily apparent by a physical inspection of the Mineral Assets;
(C) Seller does not make any representation or warranty regarding the condition
of the Mineral Assets nor the effect any such use has had on the physical
condition of the Mineral Assets;

 

38

--------------------------------------------------------------------------------


 

(D) Buyer shall assume the risk that the Mineral Assets may contain wastes or
contaminants and that adverse physical conditions, including the presence of
waste or contaminants, may not have been revealed by Buyer’s investigation; and
(E) Buyer assumes all responsibility and liability related to or arising from
the environmental condition of the Mineral Assets, including, without
limitation, the disposal, spill or release of wastes or contamination on, in,
under or from the Mineral Assets, regardless of whether such conditions arose
before or after the Effective Time.

 

(b)           In addition, Buyer acknowledges that some oil field production
equipment located on the Mineral Assets may contain MMMF or NORM. In this
regard, Buyer expressly understands that NORM may affix or attach itself to the
inside of wells, materials and equipment as scale or in other forms, and that
wells, materials and equipment located on the Mineral Assets described herein
may contain NORM and that NORM-containing materials may be buried or have been
otherwise disposed of on the Leases. Buyer also expressly understands that
special procedures may be required for the removal and disposal of MMMF and NORM
from the Leases where they may be found, and that Buyer assumes all liability
when such activities are performed.

 

Section 10.07       General Disclaimers.

 

(a)           EXCEPT AS SPECIFICALLY SET FORTH HEREIN, SELLER EXPRESSLY
DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS
AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING,
WITHOUT LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

 

(b)           SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, AS TO (A) THE CONTENTS, CHARACTER OR NATURE OF
ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING OR ANY
GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE MINERAL ASSETS,
(B) THE QUANTITY, QUALITY OR RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM
THE MINERAL ASSETS, (C) ANY ESTIMATES OF THE VALUE OF THE MINERAL ASSETS OR
FUTURE REVENUES GENERATED BY THE MINERAL ASSETS, (D) THE PRODUCTION OF
HYDROCARBONS FROM THE MINERAL ASSETS, (E) THE MAINTENANCE, REPAIR, CONDITION,
QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE MINERAL ASSETS, (F) THE
CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES,
STATEMENTS OR MATERIALS PREPARED BY THIRD PARTIES,

 

39

--------------------------------------------------------------------------------


 

(G) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
COMMUNICATED TO BUYER, ITS AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN, AND FURTHER DISCLAIMS, ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY,
FREEDOM FROM REDHIBITORY VICES, LATENT VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES UNDER LOUISIANA
LAW, INCLUDING LOUISIANA CIVIL CODE ARTICLES 2520 THROUGH 2548, AND BUYER
EXPRESSLY WAIVES THE WARRANTY IMPOSED BY LOUISIANA CIVIL CODE ARTICLE 2475;
WAIVES ALL RIGHTS IN REDHIBITION PURSUANT TO LOUISIANA CIVIL CODE ARTICLES 2520,
ET SEQ.; OR FOR RESTITUTION OR OTHER DIMINUTION OF THE PURCHASE PRICE;
ACKNOWLEDGES THAT THIS EXPRESS WAIVER SHALL BE CONSIDERED A MATERIAL AND
INTEGRAL PART OF THIS SALE AND THE CONSIDERATION THEREOF; AND ACKNOWLEDGES THAT
THIS WAIVER HAS BEEN BROUGHT TO BUYER’S ATTENTION AND EXPLAINED IN DETAIL AND
THAT BUYER HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THIS WAIVER.

 

ARTICLE 11
EXECUTION DATE DELIVERIES

 

Section 11.01       Deliveries by Seller. On the Execution Date, Seller shall
deliver to Buyer:

 

(a)           Assignment.  The Assignment, executed and acknowledged by Seller;

 

(b)           Officer’s Certificate.  A certificate duly executed by an
authorized officer of Seller, dated as of the Execution Date attaching true and
correct copies of (i) certificates of good standing of Seller and the Group
Companies from the Delaware Secretary of State dated not more than five (5) days
before the Execution Date, (ii) true and correct copies of the LLC Agreements
and LP Agreement, and (iii) resolutions of Seller authorizing and approving this
Agreement and the consummation of the transactions contemplated hereby as in
full force and effect on the Execution Date;

 

(c)           Resignation Letters.  Resignation letters of all managers and
officers of the Group Companies, effective as of the Execution Date;

 

(d)           FIRPTA Certificate.  An executed FIRPTA certificate certifying
that Forestar (USA) Real Estate Group, Inc., as the seller of the Mineral Assets
from a United States federal income tax perspective, is not a “foreign person”
within the meaning of section 1445 of the Code;

 

(e)           Amendments.  Executed amendments to the LLC Agreements and the LP
Agreement reflecting the transactions contemplated herein to be filed promptly
after the Execution Date in the State of Delaware and in each other jurisdiction
in which a Group Company is licensed or qualified;

 

40

--------------------------------------------------------------------------------


 

(f)            Allocated Value.  The Allocated Value schedule, initialed by
Seller for identification;

 

(g)           Cross-Receipt.  An executed counterpart of a cross-receipt for the
Execution Date payment received by Seller and the Interests received by Buyer
(the “Cross-Receipt”); and

 

(h)           Other.  Any other agreements and instruments provided for herein
or necessary or desirable to effectuate the transactions contemplated hereby, as
agreed by Seller and Buyer.

 

Section 11.02       Deliveries by Buyer. On the Execution Date, Buyer shall
deliver to Seller:

 

(a)           Assignment.  A counterpart of the Assignment, executed and
acknowledged by Buyer;

 

(b)           Officer’s Certificate.  A certificate duly executed by an
authorized officer of Buyer, dated as of the Execution Date, attaching true and
correct copies of (i) a certificate of good standing of Buyer from the Delaware
Secretary of State dated not more than five (5) days before the Execution Date,
and (y) resolutions of Buyer authorizing and approving this Agreement and the
consummation of the transactions contemplated hereby as in full force and effect
on the Execution Date;

 

(c)           Amendments.  Executed amendments to the LLC Agreements and the LP
Agreement reflecting the transactions contemplated herein to be filed
contemporaneously with the Interim Settlement in the State of Delaware and in
each other jurisdiction in which a Group Company is licensed or qualified;

 

(d)           Allocated Value Schedule.  The Allocated Value schedule, initialed
by Buyer for identification;

 

(e)           Cross-Receipt.  An executed counterpart of the Cross-Receipt;

 

(f)            Execution Date Payment.  The Execution Date Payment;

 

(g)           Escrow. Evidence that the Holdback Amount has been deposited with
the Escrow Agent; and

 

(h)           Other.  Any other agreements and instruments provided for herein
or necessary or desirable to effectuate the transactions contemplated hereby, as
agreed by Seller and Buyer.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 12 TAX MATTERS

 

Section 12.01                     Tax Matters.

 

(a)                                 Because the Group Companies are classified
as disregarded entities pursuant to section 301.7701-2 of the Treasury
regulations, the Parties agree that for United States federal income tax
purposes Seller’s conveyance of the Interests to Buyer shall be treated for such
purposes as the purchase by Buyer and sale by Seller of the Mineral Assets.

 

(b)                                 Seller and Buyer agree that the Purchase
Price shall be allocated among the Mineral Assets according to the Allocated
Values and as adjusted pursuant to Section 4.01, Section 4.02 and Section 4.03,
consistent with the principles of Section 1060 of the Code and the Treasury
regulations thereunder.  Seller and Buyer agree that the Purchase Price as
allocated shall be used by Seller and Buyer as the basis for reporting asset
values and other items for purposes of all federal, state, and local tax
returns, including, without limitation, Internal Revenue Service Form 8594, and
that neither Seller nor Buyer nor their respective Affiliates will take
positions inconsistent with such allocation in notices to Governmental
Authorities, in audits or other proceedings with respect to taxes, or in other
documents or notices relation to the transactions contemplated by this
Agreement.

 

Section 12.02                     Sales or Use Tax Recording Fees and Similar
Taxes and Fees.  Buyer shall bear any sales, use, excise, real property transfer
or gain, gross receipts, goods and services, registration, capital, documentary,
stamp or transfer taxes, recording fees and similar taxes and fees incurred and
imposed upon, or with respect to, the property transfers or other transactions
contemplated hereby (collectively, “Transfer Taxes”). Seller will use
commercially reasonable efforts to determine, and Buyer agrees to cooperate with
Seller in determining, the Transfer Taxes, if any, that are due in connection
with the transactions contemplated by this Agreement.  Such Transfer Taxes as
are identified by Interim Settlement will be shown on the Interim Settlement
Statement and Buyer agrees to pay any such Transfer Taxes at Interim Settlement.
Should any taxing authority impose Transfer Taxes not accounted for at Interim
Settlement, Buyer shall pay such Transfer Taxes promptly upon being notified by
Seller or such taxing authority of such imposition. If such transfers or
transactions are exempt from any such taxes or fees upon the filing of an
appropriate certificate or other evidence of exemption, Buyer will timely
furnish to Seller such certificate or evidence.

 

Section 12.03                     Ad Valorem and Property Taxes. All ad valorem
and property taxes of the Companies shall be prorated between Buyer and Seller
as of the Effective Time for the Current Tax Period. The allocation of ad
valorem and property taxes for the Current Tax Period shall, where possible, be
computed based upon the tax rate and values applicable to the Current Tax
Period; otherwise, allocation shall be estimated based upon ad valorem and
property taxes assessed against the Mineral Assets for the immediately preceding
tax period.

 

42

--------------------------------------------------------------------------------


 

All ad valorem and property taxes attributable to periods prior to the Current
Tax Period are the obligation of, and shall be borne by, Seller. All ad valorem
and property taxes attributable to periods from and after the Current Tax Period
shall be borne by Buyer.

 

ARTICLE 13
COVENANTS OF THE PARTIES

 

Section 13.01                     Seller’s Logos; Companies’ Names. Within
thirty (30) days after the Execution Date, Buyer shall replace, or cover or
cause to be covered by decals or new signage, any names and marks used by
Seller, and all variations and derivatives thereof and logos relating thereto,
from the Mineral Assets and shall not thereafter make any use whatsoever of such
names, marks and logos.  Within thirty (30) days after the Execution Date, Buyer
shall file appropriate certificates in all jurisdiction and offices in which any
filing with respect to Group Companies has been made to remove “Forestar” from
the Group Companies’ names.

 

Section 13.02                     Records. As soon as practicable but in any
event within thirty (30) days after the Execution Date, Seller shall deliver to
Buyer all of the Records in the form that such records are maintained by Seller.
Seller shall have the right to make and retain copies of the Records as Seller
may desire prior to the delivery of the Records to Buyer. Buyer, for a period of
seven (7) years after the Execution Date, shall make available to Seller (at the
location of such Records in Buyer’s organization) access to the Records upon the
prior written request of Seller, during normal business hours.

 

Section 13.03                     Suspended Funds. SELLER SHALL BE RESPONSIBLE
FOR PROPER DISTRIBUTION OF ANY SUSPENDED PROCEEDS TO THE PARTIES LAWFULLY
ENTITLED TO THEM AND SHALL BE RESPONSIBLE FOR ANY CLAIMS RELATED THERETO, AND
SELLER HEREBY AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS BUYER
INDEMNITEES FROM AND AGAINST ANY AND ALL CLAIMS ARISING OUT OF OR RELATING TO
SUCH SUSPENDED PROCEEDS.

 

Section 13.04                     Notice of Transfer.. Promptly after the
Execution Date, Seller and Buyer shall jointly notify all pertinent operators,
non-operators, oil or gas purchasers, governmental agencies, and royalty owners
that Buyer has purchased the Interests and is the owner of the Asset Companies
and the Mineral Assets and directing that from and after the date of such
notice, all amounts otherwise payable to any Asset Company shall be paid to the
account of Buyer as set forth in the notice.

 

Section 13.05                     Knowledge of Breach. No breach of any
representation or warranty shall be deemed to be a breach of this Agreement for
any purpose under this Agreement, and no Party nor any Affiliate of any Party
shall have any claim or recourse against the other Party or its directors,

 

43

--------------------------------------------------------------------------------


 

officers, employees, partners, Affiliates, controlling persons, agents, advisors
or representatives with respect to such breach, to the extent Buyer had Buyer’s
Knowledge or Seller had Seller’s Knowledge, as applicable, of such breach by the
other Party.

 

Section 13.06                     Transfer of CL Realty Assets and Other Assets
to Forestar Minerals.

 

(a)                                 Seller shall use commercially reasonable
efforts to cause CL Realty to convey prior to the Interim Settlement Date or as
soon as practicable thereafter all of the CL Realty Assets to Forestar Minerals
under a special warranty deed incorporating the provisions of
Section 8.01(j) and otherwise in form and substance satisfactory to Buyer in its
sole discretion.  The effective time of the conveyance of the CL Realty Assets
shall be the same as the “Effective Time” under this Agreement (January 1,
2017). Subject to the occurrence of the CL Realty Conveyance Date, Seller shall
pay to or otherwise cause Buyer to receive 100% of the sales proceeds of all
Hydrocarbons produced by the CL Realty Assets since the Effective Time, less any
amounts that would qualify as downward adjustments under
Section 4.01(b) (excluding any downward adjustment for Asserted Defects under
Section 4.01(b)(iii) or the CL Realty Delay Amount under Section 4.01(b)(iv))
with respect to the CL Realty Assets.

 

(b)                                 Promptly after the Execution Date and in any
event prior to the Interim Settlement Date, Seller shall transfer and assign all
of the Other Assets to Forestar Minerals free of all Liens.

 

Section 13.07                     Transfer of Primary Term Leases to Forestar
Oil & Gas.  Prior to the Interim Settlement Date, Seller shall cause Forestar
Petroleum to transfer and assign all Primary Term Leases to Forestar Oil & Gas
under an assignment of oil and gas leases incorporating the provisions of
Section 8.01(j) and otherwise in form and substance satisfactory to Buyer in its
sole discretion.

 

Section 13.08                     Bonds.  After the Execution Date, Seller shall
have the right to request and receive the Bonds back from the Louisiana
Department of Conservation, and Buyer shall reasonably cooperate with Seller as
necessary to permit Seller to do so.

 

ARTICLE 14
ASSUMED OBLIGATIONS; INDEMNIFICATION

 

Section 14.01                     Buyer’s Assumption of Obligations and
Indemnification and Release. It is the belief of Seller that all obligations
with respect to the Mineral Assets are solely obligations of the Asset
Companies.  Notwithstanding the foregoing, Seller requires assurances that if
any Claims are made with respect to the Mineral Assets against Forestar Minerals
GP LLC, whether in its capacity as the general partner of Forestar Minerals, or
against any Seller pursuant to theories of “piercing the veil” or “single
business enterprise” or “agency” or “contract” or “tort” or any other legal or
equitable theory whatsoever, Buyer shall release, indemnify, and defend Seller
Indemnitees against all such Claims.

 

44

--------------------------------------------------------------------------------


 

Therefore, as part of the consideration for the transaction contemplated
hereunder, and, in the absence of which Seller would not have agreed to convey
the Interests to Buyer, from and after the Execution Date, Buyer shall assume,
and hereby agrees to fulfill, pay, perform and discharge, and expressly releases
and discharges Seller Indemnitees from and against all of the following
obligations, liabilities, and duties, known or unknown, with respect to the
Mineral Assets (collectively, the “Assumed Obligations”):

 

(a)                                 All obligations, liabilities and duties with
respect to the ownership and operation of the Mineral Assets attributable to
periods before, on and after the Effective Time, including, without limitation,
REGARDLESS OF WHETHER RESULTING FROM ANY SOLE OR CONCURRENT NEGLIGENT ACTS OR
OMISSIONS OR STRICT LIABILITY OF ANY SELLER INDEMNITEES, OR BUYER, OR THE
CONDITION OF THE MINERAL ASSETS WHEN ACQUIRED:

 

(i)                                     Subject to Seller’s obligations arising
under Section 4.04(d), the obligation to pay all Property Costs;

 

(ii)                                  The obligation to perform all express
obligations and covenants under the terms of the Leases, the Easements and the
Contracts and any implied obligations and covenants under the Leases;

 

(iii)                               The obligation to pay all Burdens, rentals,
shut-in payments, and other burdens or encumbrances to which the Mineral Assets
are subject; and

 

(iv)                              The obligation to comply with all applicable
laws, ordinances, rules, orders, and regulations pertaining to the Mineral
Assets.

 

(b)                                 All obligations, liabilities, and duties
with respect to plugging, abandonment, surface restoration, and site clearance
operations relating to the Mineral Assets, and all required remediation relating
to the Mineral Assets, all in accordance with applicable laws,  whether arising
before, on or after the Effective Time, REGARDLESS OF WHETHER RESULTING FROM ANY
SOLE OR CONCURRENT NEGLIGENT ACTS OR OMISSIONS OR STRICT LIABILITY OF ANY SELLER
INDEMNITEES, OR BUYER, OR THE CONDITION OF THE MINERAL ASSETS WHEN ACQUIRED;

 

(c)                                  All obligations, liabilities and duties
with respect to the environmental condition of the Mineral Assets, the
compliance of the Mineral Assets or the operation thereof with Environmental
Laws or the presence, release, disposal or storage of pollution, contamination,
hazardous substances, wastes, materials and products by or in connection with
the Mineral Assets, whether arising before, on or after the Effective Time, and
REGARDLESS OF WHETHER RESULTING FROM ANY SOLE OR CONCURRENT NEGLIGENT ACTS OR
OMISSIONS OR STRICT LIABILITY OF ANY SELLER INDEMNITEES, OR BUYER,

 

45

--------------------------------------------------------------------------------


 

OR THE CONDITION OF THE MINERAL ASSETS WHEN THE INTERESTS WERE
ACQUIRED, INCLUDING, WITHOUT LIMITATION, CLEAN-UP RESPONSES, REMEDIATION,
CONTROL, ASSESSMENT, AND COMPLIANCE WITH RESPECT TO AIR, WATER, SURFACE, OR
SUBSURFACE POLLUTION, AND OTHER OBLIGATIONS, LIABILITIES, AND DUTIES RELATING TO
THE PRESENCE OR RELEASE OF POLLUTION OR CONTAMINATION, INCLUDING POLLUTION OR
CONTAMINATION BY OIL AND GAS, BRINE, NORM OR OTHER MATERIALS OR THE RELEASE OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCES, WASTES, MATERIALS AND PRODUCTS GENERATED
BY OR USED IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF THE MINERAL ASSETS;

 

(d)                                 All third party Claims, demands, violations,
actions, assessments, penalties, fines, costs, expenses, obligations or other
liabilities with respect to the ownership, operation or maintenance of any of
the Mineral Assets attributable to periods whether arising before, on or after
the Effective Time subject to Section 4.04 (Allocation of Revenues and
Expenses), REGARDLESS OF WHETHER RESULTING FROM ANY SOLE OR CONCURRENT NEGLIGENT
ACTS OR OMISSIONS OR STRICT LIABILITY OF ANY SELLER INDEMNITEES, OR BUYER, OR
THE CONDITION OF THE MINERAL ASSETS WHEN ACQUIRED; and

 

(e)                                  All Claims, losses, liabilities, demands,
costs and expenses arising out of, incident to or in connection with the
accounting for, failure to pay or the incorrect payment to any royalty owner,
overriding royalty owner, working interest owner or other interest holder under
the Lands and/or Units comprising a part of the Mineral Assets insofar as the
same are attributable to

periods and Hydrocarbons produced and marketed with respect to the Mineral
Assets whether arising before, on or after the Effective Time, REGARDLESS OF
WHETHER RESULTING FROM ANY SOLE OR CONCURRENT NEGLIGENT ACTS OR OMISSIONS OR
STRICT LIABILITY OF ANY SELLER INDEMNITEES, OR BUYER, OR THE CONDITION OF THE
MINERAL ASSETS WHEN ACQUIRED; provided that notwithstanding anything to the
contrary in this Agreement, the Assumed Obligations shall not include any
liabilities, costs, expenses, duties and obligations for which the Seller is
obligated to indemnify the Buyer pursuant to Section 14.03.

 

Section 14.02                     Additional Indemnification and Release by
Buyer. Subject to Seller’s indemnity obligations under Section 14.03, Buyer
shall assume, release, indemnify, defend and hold Seller Indemnitees harmless
from and against any and all Claims arising out of:

 

46

--------------------------------------------------------------------------------


 

(a)                                 Any misrepresentation or breach of any
representation or warranty, of Buyer contained in this Agreement or in the
certificate delivered at Interim Settlement;

 

(b)                                 Any failure of Buyer to perform any of its
covenants or obligations contained in this Agreement;

 

(c)                                  The Assumed Obligations; and

 

(d)                                 Any violation of Environmental Laws, whether
arising out of  or relating to any release of materials into the environment or
protection of human health, safety, natural resources or the environment, or any
other environmental condition of the Mineral Assets.

 

IN EACH CASE, WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR ARISING IN THE
FUTURE, CONTINGENT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE MINERAL
ASSETS OR THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CLAIMS ARISING OUT OF OR
INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO
CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT OF 1980, AS AMENDED, REGARDLESS OF THE SOLE OR CONCURRENT
NEGLIGENT ACTS OR OMISSIONS OR STRICT LIABILITY OF ANY SELLER INDEMNITEES OR ANY
OTHER LEGAL FAULT OF THE SELLER INDEMNITEES (INCLUDING PRE-EXISTING DEFECTS OR
OTHER CONDITIONS OF THE MINERAL ASSETS).

 

SUBJECT TO SELLER’S INDEMNITY OBLIGATION SET OUT IN Section 14.03, BUYER
RELEASES, REMISES AND FOREVER DISCHARGES SELLER INDEMNITEES FROM ANY AND ALL
CLAIMS, KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR ARISING IN THE FUTURE,
CONTINGENT OR OTHERWISE, WHICH BUYER MIGHT NOW OR SUBSEQUENTLY MAY HAVE AGAINST
SELLER INDEMNITEES, RELATING DIRECTLY OR INDIRECTLY TO THE MINERAL ASSETS, THIS
AGREEMENT (INCLUDING WITHOUT LIMITATION CLAIMS ARISING OUT OF OR INCIDENT TO
ENVIRONMENTAL LAWS), ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO
THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, RIGHTS TO CONTRIBUTION UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980,
AS AMENDED), REGARDLESS OF THE SOLE OR CONCURRENT NEGLIGENT ACTS OR OMISSIONS OR
STRICT LIABILITY OF ANY SELLER INDEMNITEES OR ANY OTHER LEGAL FAULT OF THE
SELLER INDEMNITEES (INCLUDING PRE-EXISTING DEFECTS OR OTHER CONDITIONS OF THE
MINERAL ASSETS).

 

47

--------------------------------------------------------------------------------


 

Section 14.03                     Indemnification by Seller.

 

(a)                                 Seller shall release, indemnify, defend and
hold Buyer Indemnitees harmless from and against any and all Claims
(individually a “Buyer’s Indemnified Claim” and collectively “Buyer’s
Indemnified Claims”) arising out of:

 

(i)                                     Any misrepresentation or breach of
representation or warranty of Seller contained in this Agreement or in the
certificate delivered on the Execution Date;

 

(ii)                                  Any failure of Seller to perform any of
its covenants or obligations contained in this Agreement; and

 

(iii)                               The Excluded Assets.

 

(b)                                 In the event of any breach by Seller of
Seller’s representation and warranty in Section 8.01(h) and in addition to Buyer
Indemnitees’ rights to indemnity under Section 14.03(a) or otherwise under this
Agreement or applicable law:

 

(i)                                     at Buyer’s election in its sole
discretion, Buyer may cause the Asset Companies to transfer and assign the
Mineral Asset that is subject to the investigation or the enforcement, clean-up,
removal, remediation, mitigation, or other claim or proceeding referenced in
Section 8.01(h), or that is subject to the material environmental permit not
held by Asset Companies or the proceeding pending to revoke an environmental
permit referenced in Section 8.01(h)(ii) (the “Affected Mineral Asset”), to
Seller or its designee and Seller shall accept such transfer and assignment, and

 

(ii)                                  Seller shall indemnify Buyer Indemnitees
from and against any violation of Environmental Laws, whether arising out of or
relating to any release of materials into the environment or protection of human
health, safety, natural resources or the environment, or any other environmental
condition of the Affected Mineral Asset WHETHER KNOWN OR UNKNOWN, WHETHER NOW
EXISTING OR ARISING IN THE FUTURE, CONTINGENT OR OTHERWISE, WHICH BUYER MIGHT
NOW OR SUBSEQUENTLY MAY HAVE AGAINST SELLER INDEMNITEES, SOLELY TO THE EXTENT
ARISING DIRECTLY FROM THE BREACH OF THE SPECIFIC REPRESENTATION IN SCHEDULE
8.01(h), INCLUDING WITHOUT LIMITATION CLAIMS ARISING OUT OF OR INCIDENT TO
ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO CONTRIBUTION UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980,
AS AMENDED,

 

48

--------------------------------------------------------------------------------


 

REGARDLESS OF THE SOLE OR CONCURRENT NEGLIGENT ACTS OR OMISSIONS OR STRICT
LIABILITY OF ANY BUYER INDEMNITEES OR ANY OTHER LEGAL FAULT OF THE BUYER
INDEMNITEES (INCLUDING PRE-EXISTING DEFECTS OR OTHER CONDITIONS OF SUCH MINERAL
ASSETS); PROVIDED, HOWEVER, IN THE EVENT OF THE NECESSITY TO REMEDIATE OR
OTHERWISE CURE AN ENVIRONMENTAL DEFECT RELATED TO AN AFFECTED MINERAL ASSET, THE
OBLIGATION OF THE SELLER SHALL BE LIMITED TO THAT AMOUNT NECESSARY TO REMEDIATE
OR OTHERWISE CURE SUCH ENVIRONMENTAL DEFECT IN THE MOST COST-EFFECTIVE MANNER
REASONABLY AVAILABLE AND CONSISTENT WITH COMMON INDUSTRY PRACTICES.

 

Section 14.04                     Limitation and Scope on Indemnity Obligations.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, (i) Seller shall not be obligated to indemnify Buyer
Indemnitees under Section 14.03(a) or Section 14.03(b) until the aggregate of
all of Buyer’s Indemnified Claims allowed under Section 14.03(a) and
Section 14.03(b) exceeds TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (the
“Indemnity Threshold”). If the Indemnity Threshold is exceeded, then Seller will
be responsible for only the amount in excess of the Indemnity Threshold.

 

(b)                                 IN NO EVENT SHALL SELLER’S AGGREGATE
LIABILITY ARISING OUT OF OR RELATED TO BUYER’S INDEMNIFIED AND RELEASED CLAIMS
UNDER Section 14.03 EXCEED EIGHT MILLION FIVE HUNDRED SIXTY THOUSAND DOLLARS
($8,560,000) (THE “INDEMNITY CAP”), AND BUYER HEREBY (i) WAIVES, RELEASES AND
FOREVER DISCHARGES SELLER INDEMNITEES FROM ALL CLAIMS FOR DAMAGES IN EXCESS OF
THE INDEMNITY CAP, AND (ii) AGREES TO ASSUME, PERFORM, PAY AND DISCHARGE AND
DEFEND, INDEMNIFY AND HOLD SELLER INDEMNITEES HARMLESS FROM AND AGAINST ALL
DAMAGES IN EXCESS OF THE INDEMNITY CAP.

 

(c)                                  THE FOREGOING ASSUMPTIONS AND
INDEMNIFICATIONS IN THIS Section 14.04 and throughout ARTICLE 14 SHALL APPLY
WHETHER OR NOT SUCH DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS, ACTIONS,
CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE OUT OF,
ARE RELATED TO, OR ARE IN CONNECTION WITH THE (i) NEGLIGENCE (INCLUDING SOLE
NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT NEGLIGENCE, ACTIVE OR PASSIVE
NEGLIGENCE) OR (ii) STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY SELLER
INDEMNITEE BUT SUBJECT TO THE PROVISIONS OF Section 14.07 LIMITING THE REMEDIES
UNDER THIS AGREEMENT.

 

Section 14.05                     Survival of Provisions. Each of the survival
periods specified in this Section 14.05 is referred to as the “Survival Period”.

 

49

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties; Covenants
and Agreements. Except with respect to Section 7.01(e) and Section 8.01(i),
which shall terminate sixty (60) days after the expiration of the applicable
statute of limitations, the representations and warranties of the Parties herein
shall survive the Execution Date and terminate eighteen (18) months thereafter.
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration, provided that there shall
be no termination of any bona fide Claim asserted pursuant to this Agreement
with respect to the breach of such a representation, warranty, covenant or
agreement on or before its expiration date.

 

(b)                                 Indemnities. The indemnities and related
obligations in Section 14.02(a) and Section 14.03(a)(i) shall terminate as of
the termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification, except in each case as to claims
asserted pursuant to this Agreement with respect to the breach of such
representation, warranty, covenant or agreement on or before such termination
date. Seller’s and Buyer’s other indemnities and related obligations in
Section 14.02 and Section 14.03 shall each survive the Execution Date without
limitation as to time. The indemnity and related obligations for which a timely
and valid notice of claims is made pursuant to Section 14.06 shall continue for
so long as the basis underlying such notice continues and until all related
claims have been resolved.

 

Section 14.06                     Notice of Claim. If indemnification pursuant
to Section 14.02 or Section 14.03 is sought, the Party or other person or entity
seeking indemnification (the “Indemnitee”) shall give written notice to the
indemnifying Party during the applicable Survival Period of an event giving rise
to the obligation to indemnify, describing in reasonable detail the factual
basis for such claim, and shall allow the indemnifying Party to assume and
conduct the defense of the claim or action with counsel reasonably satisfactory
to the Indemnitee, and shall cooperate with the indemnifying Party in the
defense thereof; provided, however, that the omission to give such notice to the
indemnifying Party shall not relieve the indemnifying Party from any liability
which it may have to the Indemnitee, except to the extent that the indemnifying
Party is prejudiced by the failure to give such notice and as otherwise provided
in Section 14.05. The Indemnitee shall have the right to employ separate counsel
to represent the Indemnitee if the Indemnitee is advised by counsel that an
actual conflict of interest makes it advisable for the Indemnitee to be
represented by separate counsel and the reasonable expenses and fees of such
separate counsel shall be paid by the indemnifying Party.

 

Section 14.07                     Exclusive Remedy Except for Fraud and Similar
Matters. THE INDEMNITY AND OTHER OBLIGATIONS SET FORTH IN Section 14.01,
Section 14.02 and Section 14.03 ARE THE EXCLUSIVE REMEDIES OF EACH PARTY AGAINST
THE OTHER PARTY FOR BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
OBLIGATION SET FORTH IN THIS AGREEMENT, OR ANY CLAIM ARISING OUT OF,

 

50

--------------------------------------------------------------------------------


 

RESULTING FROM OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND EACH PARTY HEREBY RELEASES, WAIVES AND DISCHARGES, AND COVENANTS NOT TO SUE
(AND SHALL CAUSE ITS AFFILIATES TO RELEASE, WAIVE, DISCHARGE AND COVENANT NOT TO
SUE) WITH RESPECT TO ANY CLAIMS NOT EXPRESSLY PROVIDED FOR IN Section 14.01,
Section 14.02 and Section 14.03, INCLUDING CLAIMS UNDER STATE OR FEDERAL
SECURITIES LAWS AND CLAIMS AVAILABLE AT COMMON LAW, IN EQUITY OR BY STATUTE, BUT
IN ALL CASES AND NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT,
EXPRESSLY NOT INCLUDING INTENTIONAL FRAUD, CRIMINAL ACTIVITY, GROSS NEGLIGENCE
OR WILLFUL OR INTENTIONAL MISCONDUCT.  NOTHING IN THIS AGREEMENT SHALL LIMIT ANY
PERSON’S RIGHT TO SEEK AND OBTAIN ANY EQUITABLE RELIEF OR OTHER REMEDY TO WHICH
ANY PERSON SHALL BE ENTITLED ON ACCOUNT OF ANY PARTY’S INTENTIONALLY FRAUDULENT,
CRIMINAL OR INTENTIONAL MISCONDUCT.

 

Section 14.08                     Tax Characterization of Indemnification
Payments. Any indemnity payment made under this Agreement shall be treated for
all U.S. federal and applicable state income tax purposes as an adjustment to
the Purchase Price unless otherwise required by applicable laws.

 

ARTICLE 15
MISCELLANEOUS

 

Section 15.01                     Confidentiality. Upon the Execution Date, the
Confidentiality Agreement shall be deemed terminated.

 

Section 15.02                     Notice. Any notice, request, demand, or
consent required under this Agreement shall be in writing and delivered in
person or by certified mail, with return receipt requested, by prepaid overnight
delivery service, or by facsimile addressed to the Party for whom the notice is
intended at the following addresses:

 

SELLER:

Forestar (USA) Real Estate Group Inc.

 

Attn:

Charles D. Jehl

 

Chief Financial Officer

 

 

Address:

6300 Bee Cave Road

 

Building Two, Suite 500

 

Austin, TX 78746-5149

Tel:

(512) 433-5229

Fax:

(512) 433-5203

 

51

--------------------------------------------------------------------------------


 

With a copy to:

Forestar (USA) Real Estate Group Inc.

 

Attn:

David M. Grimm

 

Executive VP, General Counsel, and Secretary

 

 

Address:

6300 Bee Cave Road

 

Building Two, Suite 500

 

Austin, TX 78746-5149

Tel:

(512) 433-5223

Fax:

(512) 433-5203

 

With a copy to:

Liskow & Lewis

 

Attn:

Marilyn C. Maloney

 

Shareholder

 

 

Address:

1001 Fannin, Suite 1800

 

Houston, TX 77002

Tel:

(713) 651-2938

Fax:

(713) 651-2908

 

BUYER:

Mineral Resources Partners, LLC

 

25025 I45 North, Suite 420

 

The Woodlands, TX 77380

 

 

Attn:

Phil Mulacek, Chief Executive Officer

 

David DeMarco, Director-Business Development

Tel:

(281) 364 7800

Fax:

(281) 364 0060

 

With a copy to:

David Z. Vance, JD, CFA

 

Upstream Counsel

 

 

Address:

Asian Oil & Gas Pte Ltd.

 

350 Orchard Road, Shaw House #15-08/10

 

Singapore 238868

Tel:

+65 6697 5906

Fax:

+65 6735 3580

 

or at such other address as any of the above shall specify by like notice to the
other.

 

52

--------------------------------------------------------------------------------


 

Section 15.01       Press Releases and Public Announcements. No Party shall
issue any press release or make any public announcement relating to the subject
matter of this Agreement without the prior written approval of the other Party;
provided, however, that any Party may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its or its Affiliates’ publicly-traded securities (in which case the
disclosing Party shall use all reasonable efforts to advise the other Party, and
give the other Party an opportunity to comment on the proposed disclosure, prior
to making the disclosure).

 

Section 15.02       Compliance with Express Negligence Rule. THE PARTIES AGREE
THAT, EXCEPT AS MAY OTHERWISE BE EXPRESSLY PROVIDED HEREIN, THE INDEMNIFICATION
OBLIGATIONS OF THE INDEMNIFYING PARTY SHALL BE WITHOUT REGARD TO THE NEGLIGENCE
OR STRICT LIABILITY OF THE INDEMNIFIED PERSON(S), WHETHER THE NEGLIGENCE OR
STRICT LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE.

 

Section 15.03       Governing Law; Venue. This Agreement, and all actions,
causes of action, or claims of any kind (whether at law, in equity, in contract,
in tort, or otherwise) that may be based upon, arise out of, or relate to this
Agreement, or the negotiation, execution, or performance of this Agreement
(including any action, cause of action, or claim of any kind based upon, arising
out of, or related to any representation or warranty made in, in connection
with, or as an inducement to this Agreement) shall be governed by and construed
in accordance with the law of the State of Texas, including without limitation
Texas laws relating to applicable statutes of limitation and burdens of proof
and available remedies, excluding any conflicts-of-law rule or principle that
might apply the law of another jurisdiction.

 

THE PARTIES VOLUNTARILY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS
OF THE STATE OF TEXAS LOCATED IN MONTGOMERY COUNTY AND THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN HARRIS COUNTY, TEXAS, OVER ANY DISPUTE
BETWEEN OR AMONG THE PARTIES RELATED TO OR ARISING OUT OF THIS AGREEMENT, AND
EACH PARTY IRREVOCABLY AGREES THAT ALL SUCH CLAIMS IN RESPECT OF SUCH DISPUTE
SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN SUCH COURTS. THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH DISPUTE RELATED TO OR ARISING OUT OF THIS
AGREEMENT BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE. EACH PARTY AGREES THAT A JUDGMENT IN ANY SUCH
DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.

 

53

--------------------------------------------------------------------------------


 

Section 15.04       Section 18.06 Exhibits and Schedules. The Exhibits and
Schedules attached to this Agreement are incorporated into and made a part of
this Agreement.

 

Section 15.05       Fees, Expenses, and Recording.

 

(a)           Except for the fees of any escrow agents serving pursuant to any
provision of this Agreement which, net of any investment earnings shall be borne
50% by Seller and 50% by Buyer, and as otherwise provided in this Agreement,
each Party shall be solely responsible for all costs and expenses incurred by it
in connection with this transaction (including, but not limited to fees and
expenses of its counsel and accountants) and shall not be entitled to any
reimbursements from the other Party, except as otherwise provided in this
Agreement.

 

(b)           Buyer shall, at its own cost, promptly and in any event within two
(2) Business Days after the Execution Date, record amendments to the LLC
Agreement and the LP Agreement executed on the Execution Date with the Office of
the Secretary of State of the State of Delaware and in each other jurisdiction
in which a Company is licensed or qualified and shall provide prompt evidence of
such filing to Seller.

 

Section 15.06       Assignment. Neither this Agreement nor any part hereof may
be assigned by either Party without the prior written consent of the other Party
and any transfer in absence of such consent shall be null and void. After the
Execution Date, any permitted assignment of this Agreement by a Party shall not
relieve the assigning Party of any of its obligations and responsibilities to
the non-assigning Party unless expressly released from same in writing by the
non-assigning Party. Subject to the foregoing, this Agreement is binding upon
the Parties hereto and their respective successors and assigns. The restrictions
on or requirements for assignment in this Section 15.06 shall not limit or apply
to Buyer’s (or its successors or assigns) ability to assign all or part of its
interest in the Mineral Assets after the Execution Date.

 

Section 15.07       Entire Agreement.  This Agreement and the Assignment
constitute the entire agreement reached by the Parties with respect to the
subject matter hereof and thereof, superseding all prior negotiations,
discussions, agreements and understandings, whether oral or written, relating to
such subject matter, except the Confidentiality Agreement shall remain in full
force and effect in accordance with its terms.

 

Section 15.08       Severability. In the event that any one or more covenants,
clauses or provisions of this Agreement shall be held invalid, illegal or
incapable of being enforced, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in a materially adverse manner with respect to either Party.

 

54

--------------------------------------------------------------------------------


 

Section 15.09       Captions . The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.

 

Section 15.10       References. In this Agreement:

 

(a)           References to any gender includes a reference to all other
genders;

 

(b)           References to the singular includes the plural, and vice versa;

 

(c)           Reference to any Article or Section means an Article or Section of
this Agreement;

 

(d)           Reference to any Exhibit or Schedule means an Exhibit or Schedule
to this Agreement, all of which are incorporated into and made a part of this
Agreement;

 

(e)           Reference to any agreement, including this Agreement, document or
instrument shall include such agreement, document or instrument as amended or
modified and in effect from time to time;

 

(f)            Unless expressly provided to the contrary, “hereunder”, “hereof’,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement; and

 

(g)           “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.

 

Section 15.11       Counterpart Execution. This Agreement may be executed in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original, and all of which together shall constitute one and the same
instrument.

 

Section 15.12       Waiver of Certain Damages. THE INDEMNIFICATION OBLIGATIONS
OF THE PARTIES UNDER ARTICLE XVII SHALL BE LIMITED TO ACTUAL LOSSES, AND SHALL
NOT INCLUDE, AND EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO
SEEK, INCIDENTAL, CONSEQUENTIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES WITH
RESPECT TO ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE BREACH THEREOF, PROVIDED, HOWEVER, IN NO EVENT SHALL THIS
Section 15.12 BE A LIMITATION ON ANY OBLIGATION OF A PARTY HEREUNDER WITH
RESPECT TO DAMAGES AWARDED TO A THIRD PARTY FOR WHICH ONE PARTY HAS AGREED TO
INDEMNIFY THE OTHER PARTY UNDER THIS AGREEMENT.

 

55

--------------------------------------------------------------------------------


 

Section 15.13       Construction. Buyer is a party capable of making such
investigation, inspection, review and evaluation of the Interests and the
Mineral Assets as a prudent purchaser would deem appropriate under the
circumstances including with respect to all matters relating to the Mineral
Assets, their value, operation and suitability. Each of Seller and Buyer has had
substantial input into the drafting and preparation of this Agreement and has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transactions contemplated hereby. This
Agreement is the result of arm’s-length negotiations from equal bargaining
positions. In the event of a dispute over the meaning or application of this
Agreement, it shall be construed fairly and reasonably and neither more strongly
for nor against either Party.

 

Section 15.14       No Third-Party Beneficiaries. Nothing in this Agreement
shall entitle any person other than Buyer and Seller to any Claims, remedy or
right of any kind, except as to those rights expressly provided to Seller
Indemnitees and Buyer Indemnitees, but only in those instances where such
indemnitees are expressly referenced.

 

Section 15.15       Amendments and Waivers. This Agreement may not be modified
or amended except by an instrument in writing signed by both Parties. Any Party
hereto may, only in writing, waive compliance by another Party with any term or
provision of this Agreement on the part of such other Party hereto to be
performed or complied with. The waiver by any Party hereto of a breach of any
term or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.  No waiver of any right under this Agreement shall be binding
unless executed in writing by the Party to be bound thereby.

 

Section 15.16       Further Assurances. At the Interim Settlement, and
thereafter as may be necessary, Seller and Buyer shall execute and deliver such
other instruments and documents and take such other actions as may be reasonably
necessary to evidence and effectuate the transactions contemplated by this
Agreement, including in the event that the language, Exhibits, and/or Schedules
that define the Mineral Assets, in whole or in part, conflicts with or does not
fully effectuate the intentions of the Parties.

 

Section 15.17       Conflict Waiver; Attorney-Client Privilege.

 

(a)           Each of the Parties hereto acknowledges and agrees, on its own
behalf and on behalf of its directors, members, shareholders, partners,
officers, employees and Affiliates, that:

 

(i)            Liskow & Lewis, A Professional Law Corporation has acted as
counsel to Seller and its Affiliates (individually and collectively, the “Seller
Group”), and the Group Companies in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. Buyer agrees, and shall cause the
Companies to agree, that,

 

56

--------------------------------------------------------------------------------


 

following consummation of the transactions contemplated hereby, such
representation and any prior representation of the Companies by Liskow & Lewis,
A Professional Law Corporation (or any successor) (the “Seller Group Law Firm”)
shall not preclude Seller Group Law Firm from serving as counsel to the Seller
Group or any director, member, shareholder, partner, officer or employee of the
Seller Group, in connection with any litigation, claim or obligation arising out
of or relating to this Agreement or the transactions contemplated hereby.

 

(ii)           Buyer shall not, and shall cause the Group Companies not to, seek
or have Seller Group Law Firm disqualified from any such representation based
upon the prior representation of the Companies by Seller Group Law Firm. Each of
the Parties hereto hereby consents thereto and waives any conflict of interest
arising from such prior representation, and each of such parties shall cause any
of its Affiliates to consent to waive any conflict of interest arising from such
representation. Each of the parties acknowledges that such consent and waiver is
voluntary, that it has been carefully considered, and that the parties have
consulted with counsel or have been advised they should do so in connection
herewith. The covenants, consent and waiver contained in this
Section 15.17(a) shall not be deemed exclusive of any other rights to which the
Seller Group Law Firm is entitled whether pursuant to law, contract or
otherwise.

 

(b)           All communications between the Seller Group or the Group
Companies, on the one hand, and Seller Group Law Firm, on the other hand,
relating to the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby (the
“Privileged Communications”) shall be deemed to be attorney-client privileged
and the expectation of client confidence relating thereto shall belong solely to
the Seller Group and shall not pass to or be claimed by Buyer or the Group
Companies. Accordingly, Buyer and the Group Companies shall not have access to
any Privileged Communications or to the files of Seller Group Law Firm relating
to such engagement from and after the Execution Date. Without limiting the
generality of the foregoing, from and after the Execution Date, (i) the Seller
Group (and not Buyer or the Group Companies) shall be the sole holders of the
attorney-client privilege with respect to such engagement, and none of Buyer or
the Group Companies shall be a holder thereof, (ii) to the extent that files of
Seller Group Law Firm in respect of such engagement constitute property of the
client, only the Seller Group (and not Buyer nor the Group Companies) shall hold
such property rights and (iii) Seller Group Law Firm shall have no duty
whatsoever to reveal or disclose any such attorney-client communications or
files to Buyer or the Group Companies by reason of any attorney-client
relationship between Seller Group Law Firm and the Group Companies or otherwise.
Notwithstanding the foregoing, in the event that a dispute arises between Buyer
or its Affiliates (including the Group Companies), on the one hand, and a third
party other than any of the Seller Group, on the other hand, Buyer and its
Affiliates (including the Group Companies) may assert the attorney-client
privilege to prevent disclosure of confidential communications to such third
party;

 

57

--------------------------------------------------------------------------------


 

provided, however, that neither Buyer nor any of its Affiliates (including the
Group Companies) may waive such privilege without the prior written consent of
the Seller Group, which consent shall not be unreasonably withheld, conditioned
or delayed. In the event that Buyer or any of its Affiliates (including the
Group Companies) is legally required by Governmental Order or otherwise legally
required to access or obtain a copy of all or a portion of the Privileged
Communications, to the extent (x) permitted by applicable law, and (y) advisable
in the opinion of Buyer’s counsel, then Buyer shall immediately (and, in any
event, within five (5) Business Days) notify Seller in writing so that Seller
can seek a protective order.

 

(c)           This Section is intended for the benefit of, and shall be
enforceable by, the Seller Group Law Firm. This Section shall be irrevocable,
and no term of this Section may be amended, waived or modified, without the
prior written consent of the Seller Group Law Firm.

 

58

--------------------------------------------------------------------------------


 

Executed on the Execution Date.

 

SELLER:

 

 

 

FORESTAR (USA) REAL ESTATE GROUP INC.

 

 

 

 

 

By:

/s/ Charles D. Jehl

 

 

 

Name: Charles D. Jehl

 

 

 

Title: CFO

 

 

BUYER:

 

 

 

MINERAL RESOURCES PARTNERS, LLC

 

 

 

 

 

By:

/s/ Alain Vinson

 

 

 

Name: Alain Vinson

 

 

 

Title: Manager

 

 

Signature Page

 

--------------------------------------------------------------------------------